EXECUTION VERSION
 

$1,000,000,000
 
364-DAY CREDIT AGREEMENT

dated as of

September 5, 2017

among

CUMMINS INC.,

The SUBSIDIARY BORROWERS Referred to Herein,

The LENDERS Party Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Swingline Lender,
 
and
 
BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
HSBC BANK USA, N.A.,
ING BANK N.V., DUBLIN BRANCH,

as Syndication Agents and Swingline Lenders
___________________________

JPMORGAN CHASE BANK, N.A., CITIGROUP GLOBAL MARKETS, INC.,
HSBC SECURITIES (USA) INC., ING BANK N.V., DUBLIN BRANCH,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Bookrunners and
Joint Lead Arrangers
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
Page


ARTICLE 1
Definitions
 
Section 1.01.  Defined Terms
1
Section 1.02.  Classification of Loans and Borrowings
21
Section 1.03.  Terms Generally
21
Section 1.04.  Accounting Terms; GAAP
21

 
ARTICLE 2
The Credits
 
Section 2.01.  Commitments
22
Section 2.02.  Loans and Borrowings
22
Section 2.03.  Requests for Revolving Borrowings
23
Section 2.04.  Swingline Loans
24
Section 2.05.  [Reserved]
25
Section 2.06.  Funding of Borrowings
25
Section 2.07.  Interest Elections
26
Section 2.08.  Termination and Reduction of Commitments
28
Section 2.09.  Repayment of Loans; Term Loan Conversion; Evidence of Debt
28
Section 2.10.  Prepayment of Loans
29
Section 2.11.  Fees
30
Section 2.12.  Interest
30
Section 2.13.  Alternate Rate of Interest
31
Section 2.14.  Increased Costs
32
Section 2.15.  Break Funding Payments
33
Section 2.16.  Taxes
34
Section 2.17.  Foreign Subsidiary Costs
37
Section 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs
37
Section 2.19.  Mitigation Obligations; Replacement of Lenders
39
Section 2.20.  Currency Equivalents
40
Section 2.21.  Margin Determinations
40
Section 2.22.  Illegality
42
Section 2.23.  Defaulting Lenders
43
Section 2.24.  [Reserved]
44
Section 2.25.  Increase in the Aggregate Commitments
44

 
 
i

--------------------------------------------------------------------------------



 
ARTICLE 3
Representations and Warranties
 
Section 3.01.  Organization; Powers
45
Section 3.02.  Authorization
45
Section 3.03.  Enforceability
46
Section 3.04.  Governmental Approvals
46
Section 3.05.  Financial Statements
46
Section 3.06.  Litigation; Compliance with Laws
46
Section 3.07.  Federal Reserve Regulations
47
Section 3.08.  No Regulatory Restrictions on Borrowing
47
Section 3.09.  Tax Returns
47
Section 3.10.  Environmental Matters
47
Section 3.11.  ERISA
47
Section 3.12.  No Material Misstatements
47
Section 3.13.  Anti-Corruption Laws and Sanctions
48

 
ARTICLE 4
Conditions
 
Section 4.01.  Effective Date
48
Section 4.02.  Each Credit Event
49
Section 4.03.  First Borrowing by Each Eligible Subsidiary
50
Section 4.04.  Term Loan Conversion Date
50

 
ARTICLE 5
Affirmative Covenants
 
Section 5.01.  Existence; Businesses and Properties
51
Section 5.02.  Insurance
51
Section 5.03.  Taxes
51
Section 5.04.  Financial Statements, Reports, Etc
52
Section 5.05.  Litigation and Other Notices
53
Section 5.06.  Maintaining Records; Access to Properties and Inspections
53
Section 5.07.  Use of Proceeds
54
Section 5.08.  Compliance with Laws
54

 
ARTICLE 6
Negative Covenants
 
Section 6.01.  Negative Pledge
55
Section 6.02.  Mergers, Consolidations, and Sales of Assets
56
Section 6.03.  Priority Indebtedness
57

 
ARTICLE 7
Financial Covenant
 
Section 7.01.  Leverage
57

 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE 8
Events of Default
 
 
ARTICLE 9
The Agents
 
Section 9.01.  Appointment and Authorization of Administrative Agent
60
Section 9.02.  Rights and Powers of Administrative Agent as a Lender
60
Section 9.03.  Limited Duties and Responsibilities of Administrative Agent
60
Section 9.04.  Authority of Administrative Agent to Rely on Certain Writings,
Statements and Advice
60
Section 9.05.  Sub-Agents and Related Parties
61
Section 9.06.  Resignation; Successor Administrative Agent
61
Section 9.07.  Credit Decisions by Lenders
61
Section 9.08.  Administrative Agent’s Fee
61
Section 9.09.  Other Agents
62

 
ARTICLE 10
Representations and Warranties of Eligible Subsidiaries
 
Section 10.01.  Organization; Powers
62
Section 10.02.  Authorization
62
Section 10.03.  Enforceability
62
Section 10.04.  Taxes
62

 
ARTICLE 11
Guaranty
 
Section 11.01.  The Guaranty
63
Section 11.02.  Guaranty Unconditional
63
Section 11.03.  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances
64
Section 11.04.  Waiver by the Company
64
Section 11.05.  Subrogation
64
Section 11.06.  Stay of Acceleration
64
Section 11.07.  Continuing Guaranty
64

 
ARTICLE 12
Miscellaneous
 
Section 12.01.  Notices
64
Section 12.02.  Waivers; Amendments
66
Section 12.03.  Expenses; Indemnity; Damage Waiver
68
Section 12.04.  Successors and Assigns
69
Section 12.05.  Survival
73
Section 12.06.  Counterparts; Integration; Effectiveness
74
Section 12.07.  Severability
74
Section 12.08.  Right of Set-off
74


 
iii

--------------------------------------------------------------------------------

 
Section 12.09.  Governing Law; Jurisdiction; Consent to Service of Process
75
Section 12.10.  WAIVER OF JURY TRIAL
75
Section 12.11.  Judgment Currency
76
Section 12.12.  Headings
76
Section 12.13.  Confidentiality
76
Section 12.14.  USA Patriot Act Notification
77
Section 12.15.  No Fiduciary Duty
77
Section 12.16.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions
78


 
iv

--------------------------------------------------------------------------------


 
 
SCHEDULES
         
Schedule 2.01A
–
Commitments
Schedule 2.01B
–
Swingline Commitments
     
EXHIBITS
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of Opinion of Company’s External Counsel
Exhibit B-2
–
Form of Opinion of Company’s Internal Counsel
Exhibit B-3A
–
Form of Opinion of Original Subsidiary Borrowers’ Counsel (United Kingdom)
Exhibit B-3B
–
Form of Opinion of Original Subsidiary Borrowers’ Counsel (Netherlands)
Exhibit C
–
Form of Opinion of Eligible Subsidiary’s Counsel
Exhibit D
–
Form of Election to Participate
Exhibit E
–
Form of Election to Terminate
Exhibit F
–
Form of Compliance Certificate
Exhibit G
–
Form of Commitment Increase Supplement
Exhibit H
–
Form of New Lender Supplement


 
v

--------------------------------------------------------------------------------


364-DAY CREDIT AGREEMENT dated as of September 5, 2017 among CUMMINS INC., the
SUBSIDIARY BORROWERS referred to herein, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Swingline Lender and BANK OF
AMERICA, N.A., CITIBANK, N.A., HSBC Bank USA, N.A. and ING BANK N.V., DUBLIN
BRANCH, as Swingline Lenders (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”).
 
The parties hereto agree as follows:
 
ARTICLE 1
Definitions
 
Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“ABR Margin” has the meaning assigned to such term in Section 2.21.
 
 “Adjusted LIBO Rate” means (a) with respect to any Euro-Currency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Euro-Currency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum equal to the LIBO
Rate for such Interest Period.
 
“Administrative Agent” means JPMCB and its Affiliates, as applicable, in each
case in its capacity as administrative agent for the Lenders hereunder, provided
that the rights of the Administrative Agent under Article 8, Section 12.02 and
Section 12.04 shall be exercised solely by JPMCB (or its successors) in its
capacity as Administrative Agent.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Administrative Agent and each Syndication Agent.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Euro-Dollar Business Day, on the
immediately preceding Euro-Dollar Business Day) plus 1%, provided that for the
purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
 

--------------------------------------------------------------------------------




 
“Alternative Currency” means Euro or Pound Sterling.
 
“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
pursuant to the applicable Borrowing Request (or request pursuant to Section
2.04).  Any Loan made in the currency of a Participating Member State before the
date on which such Participating Member State adopts the Euro as its currency
(the “Entry Date”) and still outstanding on the Entry Date shall be prepaid on
the last day of the Interest Period applicable thereto on the Entry Date.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Credit Parties or their respective subsidiaries from
time to time concerning or relating to bribery or corruption.
 
“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office, (b) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (c) in the case of its
Swingline Loans, its Swingline Lending Office.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Euro-Currency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable ABR Margin or Euro-Currency Margin or the
Commitment Fee Rate, respectively, in each case as determined for such day in
accordance with Section 2.21.
 
“Approved Fund” has the meaning assigned to such term in Section 12.04.
 
“Approved Jurisdiction” means (i) the United States, (ii) England and Wales in
the United Kingdom, (iii) the Netherlands and (iv) any other jurisdiction
approved for this purpose by each of the Lenders.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.
 
2

--------------------------------------------------------------------------------




 
 “Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments in whole.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that, for avoidance of doubt, a Bankruptcy Event shall not result
solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof or (ii) in the case of a solvent person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case, where such action does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any obligations of such Person hereunder.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“BofA” means Bank of America, N.A., a national banking association.
 
“Borrower” means the Company or any Subsidiary Borrower, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan, references to “the Borrower” are
to the particular Borrower to which such Loan is or is to be made.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Euro-Currency Loans, denominated
in the same currency and as to which a single Interest Period is in effect, (b)
a Swingline Loan, or (c) from and after the Term Loan Conversion Date, any
Revolving Loans converted into Term Loans pursuant to Section 2.09(a) of the
same Type, made, converted or continued on the same date and, in the case of
Euro-Currency Loans, denominated in the same currency and as to which a single
Interest Period is in effect.
 
3

--------------------------------------------------------------------------------




 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date of this
Agreement (without giving effect to the phase-in of the effectiveness of any
amendments to GAAP that have been adopted as of the date of this Agreement), and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the date of this Agreement
(without giving effect to the phase-in of the effectiveness of any amendments to
GAAP that have been adopted as of the date of this Agreement).
 
“Change in Control” means that (a) any Person or group of persons within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 becomes the
beneficial owner, directly or indirectly, of 30% or more of the outstanding
common stock of the Company or (b) individuals who constitute the Continuing
Directors cease for any reason to constitute at least a majority of the board of
directors of the Company (which, for the purpose of this definition, shall be
deemed not to mean any committee of the board of directors of the Company).
 
“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“CLO” has the meaning assigned to such term in Section 12.04.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate Dollar
Amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, (b) increased
from time to time pursuant to Section 2.25 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
12.04.  The initial amount of each Lender’s Commitment is set forth on Schedule
2.01A, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Commitments is $1,000,000,000.
 
4

--------------------------------------------------------------------------------




 
“Commitment Fee Rate” has the meaning assigned to such term in Section 2.21.
 
“Commitment Increase” has the meaning assigned to such term in Section 2.25(a).
 
“Commitment Increase Supplement” means a supplement to this Agreement
substantially in the form of Exhibit G attached hereto.
 
“Commitment Termination Date” means September 4, 2018.
 
“Company” means Cummins Inc., an Indiana corporation.
 
“Consolidated” means, as applied to any financial or accounting term with
respect to any Person, such term determined on a consolidated basis in
accordance with GAAP for such Person and all consolidated subsidiaries thereof.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
unusual and/or non-recurring losses, costs, expenses and charges for such period
and any other non-cash losses, costs, expenses and charges for such period, (v)
any loss for such period of any joint venture accounted for on the equity method
(except to the extent the Company or a Subsidiary actually made an investment in
such joint venture during such period to offset such loss) and (vi) Consolidated
EBITDA Addbacks in an aggregate amount not to exceed $300,000,000 during any
period of four consecutive fiscal quarters, and minus (b) without duplication
and to the extent included in determining such Consolidated Net Income, (i) any
unusual and non-recurring gains for such period and (ii) any income of any such
joint venture for such period, except to the extent that dividends or other
distributions were actually paid by such joint venture to the Company or a
Subsidiary during such period, all determined on a Consolidated basis in
accordance with GAAP.  For the purposes of calculating Consolidated EBITDA for
any period, if during such period the applicable Person or any of its
subsidiaries shall have consummated a Specified Transaction (as defined below),
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Specified Transaction occurred on the first day of
such period.  For purposes hereof, “Specified Transaction” means any transaction
or series of related transactions resulting in (a) the acquisition or
disposition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (b) the acquisition or disposition of in
excess of 50% of the Equity Interests of any Person or (c) a merger or
consolidation or any other combination with another Person (other than the
Company or any of its Subsidiaries).
 
5

--------------------------------------------------------------------------------




 
“Consolidated EBITDA Addbacks” means (a) fees, costs, expenses, reserves and
charges relating to restructurings, including business organization expenses,
costs related to the closure and/or consolidation of facilities, retention
charges and recruiting, relocation, severance and signing bonuses and expenses,
(b) fees, costs, expenses and charges for such period in connection with (i) any
issuance or incurrence of indebtedness or equity, (ii) any acquisition or
investment and (iii) any divestiture and (c) losses, costs and expenses arising
from or in connection with discontinued operations or casualty events.
 
 “Consolidated Net Income” means, for any period, the net earnings (loss) of the
Company and its Subsidiaries for such period, computed and Consolidated in
accordance with GAAP.
 
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Company in its
Consolidated financial statements if such statements were prepared as of such
date.
 
“Continuing Director” means any member of the board of directors of the Company
who is (i) a director of the Company on the date of this Agreement, (ii)
nominated by the board of directors of the Company or (iii) appointed or
otherwise approved by directors referred to in clauses (i) and (ii).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means the Company and each other Borrower.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s reasonable determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or the
Administrative Agent and the Company in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with all or any
portion of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s
reasonable determination that a condition precedent (specifically identified and
including the particular default, if any) to funding under this Agreement cannot
be satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent or the Company, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Swingline Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s or the Company’s receipt of such certification in form
and substance satisfactory to it, or (d) has become (or has a Parent that has
become) the subject of a Bankruptcy Event and/or a Bail-In Action.
 
6

--------------------------------------------------------------------------------




 
“Disqualified Institution” has the meaning assigned to such term in Section
12.04.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Dollar Amount” means, at any time:
 
(a)            with respect to any Dollar-Denominated Loan, the principal amount
thereof then outstanding; and
 
(b)            with respect to any Alternative Currency Loan, the principal
amount thereof then outstanding in the relevant Alternative Currency, converted
to Dollars in accordance with Section 2.20(a).
 
“Dollar-Denominated Loan” means a Loan that is made in Dollars.
 
“Dollar-Denominated Revolving Borrowing” means a Revolving Borrowing denominated
in Dollars.
 
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
 
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.
 
“EEA Financial Institution” means (a) any institution or firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 12.02).
 
7

--------------------------------------------------------------------------------




 
“Election to Participate” means an Election to Participate substantially in the
form of Exhibit D.
 
“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit E.
 
“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary organized
under the laws of an Approved Jurisdiction (i) as to which an Election to
Participate shall have been delivered to the Administrative Agent and (ii) as to
which an Election to Terminate with respect to such Election to Participate
shall not have been delivered to the Administrative Agent.  Each such Election
to Participate and Election to Terminate shall be duly executed on behalf of
such Wholly-Owned Consolidated Subsidiary and the Company in such number of
copies as the Administrative Agent may request.  If at any time a Subsidiary
theretofore designated as an Eligible Subsidiary no longer qualifies as a
Wholly-Owned Consolidated Subsidiary, the Company shall cause to be delivered to
the Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary.  The delivery of an Election to Terminate
shall not affect any obligation of an Eligible Subsidiary theretofore incurred
or the Company’s guarantee thereof.  The Administrative Agent shall promptly
give notice to the Lenders of the receipt of any Election to Participate or
Election to Terminate.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
8

--------------------------------------------------------------------------------




 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (c) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (d) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (e) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (f) the receipt by the Company
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Company or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent” within the meaning of Title IV of ERISA or in
“endangered” or in “critical” status within the meaning of Section 432 of the
Code or Section 305 of ERISA; (g) a determination that any Plan is or is
reasonably expected to be in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (h) the conditions contained in Section
303(k)(1)(A) of ERISA for imposition of a lien shall have been met with respect
to any Plan; (i) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; or
(j) a Foreign Plan Event.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Euro” means the single currency of the Participating Member States.
 
“Euro-Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (except pursuant to
clause (c) of the definition of “Alternate Base Rate”).
 
“Euro-Currency Business Day” means a Euro-Dollar Business Day; provided that (a)
when used in connection with an Alternative Currency Loan denominated in an
Alternative Currency, the term “Euro-Currency Business Day” shall exclude any
day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market and (b) when used in connection with any
Loan denominated in Euro, the term “Euro-Currency Business Day” shall exclude
any day on which the TARGET2 payment system is not open for the settlement of
payment in Euro.
 
“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies and/or to
different Borrowers, in which case all references herein to the Euro-Currency
Lending Office of such Lender shall be deemed to refer to any or all of such
offices, as the context may require.
 
9

--------------------------------------------------------------------------------




 
“Euro-Currency Loan” means a Euro-Dollar Loan or an Alternative Currency Loan.
 
“Euro-Currency Margin” means the applicable rate determined in accordance with
Section 2.21.
 
“Euro-Dollar”, when used in reference to any Loan or Borrowing made in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (except
pursuant to clause (c) of the definition of “Alternate Base Rate”).
 
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
 
“Event of Default” has the meaning assigned to such term in Article 8.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower under any Loan Document, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its Applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States of
America, or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.19(b)), any withholding tax
that (i) is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new Applicable
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 2.16(a) or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
(f) and (g), and (d) Taxes resulting from FATCA.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Euro-Dollar Business Day
by the NYFRB as the federal funds effective rate, provided that if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
 
10

--------------------------------------------------------------------------------




 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer.
 
 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.
 
“Foreign Plan” shall mean any benefit plan maintained or contributed to by the
Company or any Subsidiary that, under applicable law other than the laws of the
United States or any political subdivision thereof, is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.
 
“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority; (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments; (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan; (d) the incurrence of
any liability by the Company or any Subsidiary under applicable law on account
of the complete or partial termination of such Foreign Plan or the complete or
partial withdrawal of any participating employer therein; or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Company or any Subsidiary, or the imposition on the Company or any Subsidiary of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.
 
“GAAP” means generally accepted accounting principles in the United States as
described in Section 1.04.
 
“Governmental Authority” means the government of the United States of America,
any other nation, any supranational body or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including any applicable supranational bodies (such as
the European Union or the European Central Bank).
 
“Guarantee” of or by any Person means, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that,
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.  It is understood and agreed that the amount of
any Guarantee of or by any Person shall be deemed to be the lower of (a) the
amount of Indebtedness in respect of which such Guarantee exists and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee.
 
11

--------------------------------------------------------------------------------




 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Increase Date” has the meaning assigned to such term in Section 2.25(a).
 
“Increasing Lender” has the meaning assigned to such term in Section 2.25(b).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances and (j) net obligations under Swap Agreements. 
The Indebtedness of any Person shall also include the Indebtedness of any
partnership in which such Person is a general partner, except to the extent that
recourse against such general partner (as a general partner) has been
contractually waived or limited.  Notwithstanding the foregoing, the term
“Indebtedness”, in respect of the Company and its Subsidiaries, shall not
include (i) deferred compensation and employee benefit obligations for officers
and employees of the Company or any of its Subsidiaries, (ii) trade and similar
payables and accrued expenses or liabilities incurred in the ordinary course of
business, (iii) any customary earnout or holdback in connection with an
acquisition not prohibited by this Agreement, (iv) any obligations in respect of
customer advances held in the ordinary course of business, (v) performance
bonds, performance guarantees or similar obligations (or contingent
reimbursement obligations in respect of bank guarantees or letters of credit in
lieu thereof) entered into in the ordinary course of business or (vi) any
Indebtedness that has been discharged and/or defeased, provided that funds in an
amount equal to all such Indebtedness (including interest and any other amounts
required to be paid to the holders thereof in order to give effect to such
discharge and/or defeasance) have been irrevocably deposited with a trustee for
the benefit of the relevant holders of such Indebtedness.  If any Indebtedness
is limited to recourse against a particular asset or assets of a Person, the
amount of the corresponding Indebtedness shall be equal to the lesser of the
amount of such Indebtedness and the fair market value of such asset or assets,
as determined by the Company in good faith, at the date for determination of the
amount of such Indebtedness.  For all purposes of this Agreement, the amount of
Indebtedness of the Company and its Subsidiaries shall be calculated without
duplication of guaranty obligations of the Company or any Subsidiary in respect
thereof.
 
12

--------------------------------------------------------------------------------




 
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under this Agreement.
 
“Information Memorandum” means the confidential information memorandum dated
July 2017 relating to the Company and the Transactions.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Euro-Currency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Euro-Currency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
 
“Interest Period” means, with respect to any Euro-Currency Borrowing, the period
commencing on the date of such Borrowing and ending on the same day of the next
week (herein, a “weekly period”) or on the numerically corresponding day in the
calendar month that is one, two, three, or six months, or (subject to the
availability to each Lender of matching deposits for such periods in the London
interbank market) twelve months thereafter, as the Borrower may elect; provided
that: (a) if any Interest Period would end on a day other than a Euro-Currency
Business Day, such Interest Period shall be extended to the next succeeding
Euro-Currency Business Day unless (except in the case of a weekly period) such
next succeeding Euro-Currency Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Currency Business Day; and (b) any Interest Period (other than a weekly
period) pertaining to a Euro-Currency Borrowing that commences on the last
Euro-Currency Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Euro-Currency Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter,
other than for purposes of Section 4.02, shall be the effective date of the most
recent conversion or continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
demonstrable error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.
 
13

--------------------------------------------------------------------------------




 
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.
 
“Lender Party” means the Administrative Agent, any Swingline Lender or any other
Lender.
 
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.
 
“LIBO Rate” means, with respect to any Euro-Currency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Euro-Currency Business Days prior to the commencement of such Interest Period
(or, in the case of a Swingline Borrowing, on the date of commencement of such
Interest Period), as the rate for deposits in Dollars or the relevant
Alternative Currency with a maturity comparable to such Interest Period;
provided that if the LIBO Screen Rate shall not be available for such Interest
Period for such currency at such time (an “Impacted Interest Period”) but rates
are then available on the Screen for other periods for such currency, then the
LIBO Rate shall be the Interpolated Rate.
 
“LIBO Screen Rate” means, for any day and time, with respect to any
Euro-Currency Borrowing for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or Screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion),
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, but excluding, for the avoidance of doubt, any operating lease.
 
“Loan Documents” means this Agreement, any amendment thereto, each Election to
Participate and any promissory notes issued to any Lender hereunder.
 
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its material
obligations under the Loan Documents or (c) the validity or enforceability of,
or the rights of or remedies available to the Lenders under, the Loan Documents;
provided, however, that events, circumstances, changes, effects or conditions
with respect to the Company and its Subsidiaries disclosed in any Form 10-K,
Form 10-Q or Form 8-K filed by the Company with the Securities and Exchange
Commission prior to September 5, 2017 shall not constitute a “Material Adverse
Effect” to the extent so disclosed.
 
14

--------------------------------------------------------------------------------




 
“Maturity Date” means the Commitment Termination Date, unless a Term Loan
Election has been made and the Term Loan Conversion Date has occurred, in which
case “Maturity Date” means the first anniversary of the Commitment Termination
Date.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any ERISA Affiliate contributes or with respect
to which the Company or any ERISA Affiliate has any liability.
 
“New Lender” has the meaning assigned to such term in Section 2.25(b).
 
“New Lender Supplement” has the meaning assigned to such term in Section
2.25(c).
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Euro-Currency Business Day, for the
immediately preceding Euro-Currency Business Day); provided that if none of such
rates are published for any day that is a Euro-Currency Business Day, the term
“NYFRB Rate” means the rate quoted for such day for a federal funds transaction
quoted at 11:00 a.m., New York City time, on such day received by the
Administrative Agent from a federal funds broker unaffiliated with the
Administrative Agent of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
 
“Original Subsidiary Borrower” means each of Cummins Ltd., a company
incorporated under the laws of England and Wales in the United Kingdom, Cummins
Power Generation Ltd., a company incorporated under the laws of England and
Wales in the United Kingdom, Cummins Generator Technologies Limited, a company
incorporated under the laws of England and Wales in the United Kingdom, CMI
Global Equity Holdings C.V., a limited partnership organized under the laws of
the Netherlands, Cummins Global Financing LP, a limited partnership organized
under the laws of England and Wales in the United Kingdom, Cummins EMEA Holdings
Limited, a company incorporated under the laws of England and Wales in the
United Kingdom, Cummins International Holdings Cooperatief U.A., a company
incorporated under the laws of the Netherlands, CIFC Worldwide Partner C.V., a
limited partnership organized under the laws of the Netherlands, Power Group
International (Overseas Holdings) Limited, a company incorporated under the laws
of England and Wales in the United Kingdom, CMI UK Financing LP, a limited
partnership organized under the laws of England and Wales in the United Kingdom,
CMI UK Finance LP, a limited partnership organized under the laws of England and
Wales in the United Kingdom, CMI Africa Holdings B.V., a company incorporated
under the laws of the Netherlands, and CMI Global Equity Holdings B.V., a
company incorporated under the laws of the Netherlands.  The Company may, by
delivery to the Administrative Agent of an Election to Terminate, terminate the
status of any of the above-listed Subsidiaries as an Original Subsidiary
Borrower.  The delivery of an Election to Terminate shall not affect any
obligation of an Original Subsidiary Borrower theretofore incurred or the
Company’s guarantee thereof.  The Administrative Agent shall promptly give
notice to the Lenders of the receipt of any such Election to Terminate.
 
15

--------------------------------------------------------------------------------




 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Currency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Euro-Dollar Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 12.04.
 
“Participant Register” has the meaning assigned to such term in Section
12.04(c).
 
“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pound Sterling” means the lawful currency of the United Kingdom.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Priority Indebtedness” shall mean, at any time, without duplication, (i) the
aggregate principal amount of all Indebtedness of the Company then outstanding
which Indebtedness is secured by Liens on property and assets of the Company or
any Subsidiary (other than Indebtedness secured by Liens described in (a)
through (l) of Section 6.01), and (ii) the aggregate principal amount of all
outstanding Indebtedness of all Subsidiaries (other than (x) Indebtedness
hereunder, (y) Indebtedness of Subsidiaries payable to the Company or any
Wholly-Owned Consolidated Subsidiary and (z) any unsecured Guarantee of
Indebtedness issued by the Company; provided that such Subsidiary shall also
have guaranteed the obligations hereunder on or prior to the date on which such
Guarantee is given).
 
16

--------------------------------------------------------------------------------




 
“Register” has the meaning set forth in Section 12.04.
 
“Regulation D” shall mean Regulation D of the Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.
 
“Regulation U” shall mean Regulation U of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time or, from and
after the Term Loan Conversion Date, Lenders holding Loans representing more
than 50% of the aggregate outstanding Dollar Amount of the Loans at such time
(exclusive in each case of the Commitment(s), Revolving Credit Exposure(s) and
Loan(s), as applicable, of Defaulting Lenders).
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding Dollar Amount of such Lender’s Revolving Loans and the
aggregate Dollar Amount of its Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, Her
Majesty’s Treasury of the United Kingdom or Canada and (b) any Person owned or
controlled by any such Person or Persons described in the foregoing clause (a).
 
17

--------------------------------------------------------------------------------




 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.
 
“Screen” means (a) with respect to Dollar-Denominated Loans, the Reuters
“LIBOR01” screen displaying the London interbank offered rate as administered by
ICE Benchmark Administration and (b) with respect to Alternative Currency Loans,
the Reuters screen selected by the Administrative Agent that displays rates for
interbank deposits in the appropriate Alternative Currency or, in the case of
either (a) or (b), any successor or substitute screen provided by Reuters, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time in its reasonable discretion (and
consistent with any such determination by the Administrative Agent generally
under substantially similar credit facilities for which it acts as
administrative agent) for purposes of providing quotations of interest rates
applicable to deposits in the London interbank market.
 
“Securitization Financing” means, at any date, the aggregate amount of financing
raised through securitization transactions by the Company and its Consolidated
Subsidiaries and outstanding at such date to the extent the same do not give
rise to Indebtedness of the Company or a Consolidated Subsidiary.
 
“Significant Subsidiary” means any Subsidiary (which term, as used in this
definition, includes such Subsidiary’s subsidiaries) which meets any of the
following conditions:
 
(i)            the Company’s and the other Subsidiaries’ outstanding investments
in and advances to such Subsidiary exceed 10% of the Consolidated total assets
of the Company, in each case as of the end of the most recently completed fiscal
year of the Company for which financial statements have been delivered pursuant
to Section 5.04(a);
 
(ii)            the total assets (after intercompany eliminations) of such
Subsidiary exceed 10% of the Consolidated total assets of the Company as of the
end of the most recently completed fiscal year of the Company for which
financial statements have been delivered pursuant to Section 5.04(a);
 
(iii)            the net sales of such Subsidiary (after intercompany
eliminations) exceed 10% of the Consolidated net sales of the Company for the
most recently completed fiscal year of the Company for which financial
statements have been delivered pursuant to Section 5.04(a); or
 
(iv)            any Subsidiary with or into which a Significant Subsidiary is
merged or which has acquired all or substantially all the assets of a
Significant Subsidiary in either case pursuant to a transaction permitted by
Section 6.02; provided, however, that such Subsidiary shall cease to be a
Significant Subsidiary at the time of delivery pursuant to Section 5.04(a) of
financial statements covering the fiscal year in which such transaction occurred
unless one of the conditions set forth in clauses (i), (ii) or (iii) above is
satisfied with respect to such Subsidiary.
 
18

--------------------------------------------------------------------------------




 
“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 A.M. (London time) on
such day.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  Euro-Currency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held by the parent or one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Company.
 
“Subsidiary Borrower” means each Original Subsidiary Borrower and each Eligible
Subsidiary, and “Subsidiary Borrowers” means all or any combination of the
foregoing as the context may require.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
 
“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (ii) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline commitment in the Register maintained by the Administrative Agent
pursuant to Section 12.04(b)(iv).
 
“Swingline Exposure” means, at any time, the aggregate Dollar Amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b), if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).
 
19

--------------------------------------------------------------------------------




 
“Swingline Lender” means each of BofA, Citibank, N.A. or any of its affiliates,
HSBC Bank USA, N.A., ING Bank N.V., Dublin Branch and JPMCB in its capacity as
lender of Swingline Loans hereunder.
 
“Swingline Lending Office” means, as to each Swingline Lender, its office
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Swingline Lending Office)
or such other office as such Swingline Lender may hereafter designate as its
Swingline Lending Office by notice to the Company and the Administrative Agent.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Syndication Agent” means each of BofA, Citibank, N.A., HSBC Bank USA, N.A. and
ING Bank N.V., Dublin Branch in its capacity as syndication agent in respect of
this Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
 
“Term Loan” means a Revolving Loan converted into a term loan under
Section 2.09(a).
 
“Term Loan Conversion Date” has the meaning assigned to it in Section 2.09(a).
 
“Term Loan Election” has the meaning assigned to it in Section 2.09(a).
 
 “Total Debt” means the Indebtedness of the Company and its Subsidiaries,
Consolidated in accordance with GAAP; provided that the term “Total Debt” shall
in any event exclude (i) contingent obligations of the Company or any Subsidiary
in respect of letters of credit, unless such letter of credit supports other
Indebtedness of any Person other than the Company and its Subsidiaries, and (ii)
net obligations under Swap Agreements.
 
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents and the borrowing of Loans hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“United States” or “U.S.” means the United States of America, including the
States thereof and the District of Columbia, but excluding its territories and
possessions.
 
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time owned by the Company or one or
more Wholly-Owned Consolidated Subsidiaries.
 
20

--------------------------------------------------------------------------------




 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” has the meaning assigned to such term in Section 2.16(a).
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
Section 1.02.                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan” or a “Term Loan”) or by Type (e.g., an “ABR Loan”) or
by Class and Type (e.g., an “ABR Revolving Loan” or an “ABR Term Loan”). 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing” or a “Term Loan Borrowing”) or by Type (e.g., an “ABR Borrowing”) or
by Class and Type (e.g., an “ABR Revolving Borrowing” or an “ABR Term Loan
Borrowing”).
 
Section 1.03.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall” and the word “permit” shall be construed to have the
same meaning and effect as the word “suffer”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein), (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof,(d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
Section 1.04.                          Accounting Terms; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company wishes to amend any provision hereof to
eliminate the effect of any change in GAAP or in the application thereof (or if
the Administrative Agent notifies the Company that the Required Lenders wish to
amend any provision hereof for such purpose), then such provision shall be
applied on the basis of GAAP in effect immediately before the relevant change
became effective, until either such notice is withdrawn or such provision is
amended in a manner satisfactory to the Company and the Required Lenders;
provided, further, that any obligations relating to a lease that was accounted
for by the Company or any of its Subsidiaries in accordance with GAAP as an
operating lease as of the Effective Date (without giving effect to the phase-in
of the effectiveness of any amendments to GAAP that have been adopted as of the
date of this Agreement) and any operating lease entered into after the Effective
Date by the Company or any of its Subsidiaries that would under GAAP as in
effect on the Effective Date (without giving effect to the phase-in of the
effectiveness of any amendments to GAAP that have been adopted as of the date of
this Agreement) have been accounted for as an operating lease shall be accounted
for as obligations relating to an operating lease and not as capital lease
obligations (other than for purposes of the preparation and delivery of
financial statements).
 
21

--------------------------------------------------------------------------------




 
ARTICLE 2
The Credits
 
Section 2.01.                          Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans
denominated in Dollars or in an Alternative Currency as the applicable Borrower
elects pursuant to Section 2.03 to such Borrower from time to time during the
Availability Period; provided that, immediately after each such Loan is made,
the amount of each Lender’s Revolving Credit Exposure shall not exceed such
Lender’s Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow
Revolving Loans.
 
Section 2.02.                          Loans and Borrowings.  (a) Each Revolving
Loan shall be made as part of a Borrowing consisting of Revolving Loans made by
the Lenders ratably in accordance with their respective Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Each Lender may, at its
option, make any Loan available to any foreign Subsidiary Borrower by causing
any foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such foreign Subsidiary Borrower to repay such Loan in accordance with the terms
of this Agreement.
 
(b)  Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Euro-Currency Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Euro-Currency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c)  At the time that any Revolving Borrowing is made, such Borrowing shall be
(1) in the case of a Dollar-Denominated Revolving Borrowing, in an aggregate
Dollar Amount that is not less than $10,000,000 and an integral multiple of
$1,000,000 and (2) in the case of a Borrowing denominated in an Alternative
Currency, in an aggregate amount in such Alternative Currency that is not less
than 10,000,000 units of such Alternative Currency and an integral multiple of
1,000,000 units of such Alternative Currency; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments.  Each Swingline Loan shall be in a Dollar
Amount that is an integral multiple of $100,000 and not less than $500,000, or,
in the case of a Swingline Loan denominated in an Alternative Currency, in an
amount in such Alternative Currency that is an integral multiple of 100,000
units of such Alternative Currency and not less than 500,000 units of such
Alternative Currency.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Euro-Currency Borrowings outstanding.
 
22

--------------------------------------------------------------------------------




(d)   Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
Section 2.03.                          Requests for Revolving Borrowings.  To
request a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request (a) in the case of a Euro-Dollar Borrowing, by telephone
not later than 11:00 a.m., New York City time, three Euro-Dollar Business Days
before the date of the proposed Borrowing, (b) in the case of an Alternative
Currency Borrowing, in writing at its London office not later than 11:00 a.m.
London time, three Euro-Currency Business Days before the date of the proposed
Borrowing or (c) in the case of an ABR Borrowing, by telephone not later than
11:00 a.m., New York City time, one Domestic Business Day before the date of the
proposed Borrowing.  Each such Borrowing Request shall be irrevocable and each
such telephonic Borrowing Request shall be confirmed promptly by hand delivery
or facsimile to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i)                   the currency and the aggregate amount (in such currency)
of the requested Borrowing;
 
(ii)                   the date of such Borrowing, which shall be a Domestic
Business Day in the case of an ABR Revolving Borrowing and a Euro-Currency
Business Day in the case of a Euro-Currency Borrowing;
 
(iii)                  in the case of a Revolving Borrowing in Dollars, whether
such Borrowing is to be an ABR Borrowing or a Euro-Dollar Borrowing;
 
(iv)                  in the case of a Euro-Currency Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
 
(v)                   the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.06.
 
23

--------------------------------------------------------------------------------




 
If no election as to the Type of Revolving Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be a Euro-Dollar
Borrowing with an Interest Period of one month’s duration.  If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
Section 2.04.                          Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, each Swingline Lender severally agrees to
make Swingline Loans to any Borrower in an Alternative Currency or in Dollars,
as the Borrower elects, from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(A) the aggregate principal amount of outstanding Swingline Loans exceeding a
Dollar Amount equal to $150,000,000, (B) the aggregate principal amount of
outstanding Swingline Loans made by any Swingline Lender exceeding a Dollar
Amount equal to such Swingline Lender’s Swingline Commitment or such higher
amount as the applicable Swingline Lender may agree in writing, (C) such
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment or (D) the
total Revolving Credit Exposures of all Lenders exceeding the total Commitments;
provided that no Swingline Lender shall be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
 
(b)  To request a Swingline Loan, the Borrower shall notify the applicable
Swingline Lender (with a copy to the Administrative Agent) of such request by
telephone (confirmed by facsimile or electronic communication, if arrangements
for doing so have been approved by the applicable Swingline Lender), (i) in the
case of an Alternative Currency Borrowing or a Euro-Dollar Borrowing, at its
London office no later than 12:00 (noon) London time on the date of the proposed
Swingline Loan (provided that the Borrower shall confirm such request by
facsimile (or electronic communication, if arrangements for doing so have been
approved by the applicable Swingline Lender) no later than 12 (noon) London time
on the date of the proposed Swingline Loan), and (ii) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Domestic Business Day in the case
of Dollar-Denominated Loans or a Euro-Currency Business Day in the case of an
Alternative Currency Loan), currency and amount of the requested Swingline Loan
and the location and number of the Borrower’s account to which the funds are to
be disbursed.  Each Swingline Lender shall make each Swingline Loan to be made
by it available to the Borrower by means of a credit to the account designated
by the Borrower for such purpose by (i) 4:00 p.m. London time, in the case of
Alternative Currency Loans and (ii) 4:00 p.m., New York City time, in the case
of Dollar-Denominated Loans, on the requested date of such Swingline Loan.
 
24

--------------------------------------------------------------------------------




 
(c)  Any Swingline Lender may by written notice given to the Administrative
Agent not later than (i) 10:00 a.m., London time, on any Euro-Currency Business
Day, in the case of Alternative Currency Loans or (ii) 10:00 a.m., New York City
time, on any Domestic Business Day, in the case of Dollar-Denominated Loans,
require the Lenders to acquire participations on such Euro-Currency Business Day
or Domestic Business Day (as applicable) in all or a portion of its Swingline
Loans outstanding.  Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate.  Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Lender, specifying in
such notice such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of such Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to such Swingline Lender.  Any amounts
received by such Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
Section 2.05.                          [Reserved]
 
Section 2.06.                          Funding of Borrowings.  (a)  Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof:
 
(i)    if such Borrowing is to be made in Dollars, not later than 12:00 noon
(New York City time), in funds immediately available in New York City, to the
account of the Administrative Agent most recently designated for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04; or
 
(ii)    if such Borrowing is to be made in an Alternative Currency, not later
than 12:00 noon (London time), in such Alternative Currency (in such funds as
may then be customary for the settlement of international transactions in such
Alternative Currency) to the account of the Administrative Agent as shall have
most recently been designated by the Administrative Agent for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.
 
25

--------------------------------------------------------------------------------




 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.
 
Each Lender may, at its option, make any Loan available to any Borrower not
organized in the United States by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at the Federal
Funds Effective Rate (if such amount was distributed in Dollars) or the rate per
annum at which one‑day deposits in the relevant currency are offered by the
principal London office of the Administrative Agent in the London interbank
market (if such amount was distributed in an Alternative Currency).
 
Section 2.07.                          Interest Elections.  (a) Each
Dollar-Denominated Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Euro-Dollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the applicable Borrower may elect to convert any Revolving Borrowing
or, from and after the Term Loan Conversion Date, any Term Loan Borrowing to a
different Type or to continue any such Borrowing and, in the case of a
Euro-Dollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The applicable Borrower may elect different options with respect
to different portions of any affected Revolving Borrowing or, if applicable,
Term Loan Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
 
(b)  To make an election pursuant to Section 2.07(a) in respect of a Revolving
Borrowing or a Term Loan Borrowing, the applicable Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Revolving
Borrowing Request for a Revolving Borrowing would be required under Section 2.03
if such Borrower were requesting a Dollar-Denominated Loan of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the applicable Borrower.
 
26

--------------------------------------------------------------------------------




 
(c)  Each telephonic and written Interest Election Request shall specify the
following information:
 
(i)    the Revolving Borrowing or Term Loan Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to paragraphs (iii) and (iv) below shall be specified for each resulting
Borrowing);
 
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Domestic Business Day in the case of an ABR
Borrowing and a Euro-Dollar Business Day in the case of a Euro-Dollar Borrowing;
 
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Euro-Dollar Borrowing; and
 
(iv)     if the resulting Borrowing is a Euro-Dollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)  If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Euro-Dollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Revolving Borrowing or Term Loan
Borrowing is repaid as provided herein, at the end of such Interest Period such
Revolving Borrowing or Term Loan Borrowing, as the case may be, shall be
continued as a Euro-Dollar Borrowing with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the applicable Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing or Term
Loan Borrowing may be converted to or continued as a Euro-Dollar Borrowing and
(ii) unless repaid, each Euro-Dollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
(f)  Each Revolving Loan that is an Alternative Currency Loan shall have an
initial Interest Period as specified in the applicable Borrowing Request. 
Thereafter, the applicable Borrower may elect to continue such Revolving
Borrowing or, if applicable from and after the Term Loan Conversion Date, any
Term Loan Borrowing and may elect Interest Periods therefor, by notifying the
Administrative Agent of such election by telephone by the time and at the office
that a Revolving Borrowing Request would be required under Section 2.03 if such
Borrower were requesting an Alternative Currency Loan to be made on the
effective date of such election.  The applicable Borrower may elect different
options with respect to different portions of the affected Revolving Borrowing
or, if applicable, Term Loan Borrowing (each in a minimum Dollar Amount of
$10,000,000), in which case each such portion shall be allocated ratably among
the Lenders holding the Loans comprising any such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  Promptly
following receipt of such Interest Election Request the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.  If the applicable Borrower fails to deliver a timely
Interest Election Request with respect to an Alternative Currency Borrowing
prior to the end of the Interest Period applicable thereto, or any Interest
Election Request fails to specify an Interest Period, then unless such Borrowing
is repaid as provided herein, such Borrower shall be deemed to have elected a
subsequent Interest Period of one month’s duration.
 
27

--------------------------------------------------------------------------------




 
Section 2.08.                          Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Revolving Credit Exposures of all Lenders would exceed
the total Commitments.
 
(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
five Domestic Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments under this Section 2.08 shall be made ratably
among the Lenders in accordance with their respective Commitments.
 
Section 2.09.                          Repayment of Loans; Term Loan Conversion;
Evidence of Debt.
 
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, and (ii) to each Swingline
Lender the then unpaid principal amount of each of its Swingline Loans on the
earlier of the Maturity Date and the date which is 15 Domestic Business Days
after such Swingline Loan is made. The Company may, by written notice to the
Administrative Agent given not fewer than 10 Domestic Business Days prior to the
Commitment Termination Date, elect (such election, the “Term Loan Election”),
effective as of the Commitment Termination Date (the “Term Loan Conversion
Date”), to convert all or a ratable portion of the Revolving Loans outstanding
on the Term Loan Conversion Date into Term Loans which the applicable Borrower
shall repay in full ratably to the Lenders on the first anniversary of the
Commitment Termination Date; provided that the Term Loan Election may not be
exercised unless the conditions set forth in Section 4.04 are satisfied on the
Term Loan Conversion Date.  The conversion notice delivered by the Company shall
specify: (x) the Type of the Term Loan Borrowing effective on the Term Loan
Conversion Date and (y) in the case of a Euro-Currency Borrowing, the initial
Interest Period to be applicable thereto.  In the event that less than all of
the Revolving Loans outstanding on the Commitment Termination Date are converted
into Term Loans pursuant to this Section 2.09(a), any outstanding Revolving
Loans not so converted shall be repaid in full on the Commitment Termination
Date. The aggregate Commitment will terminate on the Commitment Termination Date
and all commitment fees pursuant to Section 2.11(a) shall cease to accrue on the
Commitment Termination Date.  All Revolving Loans converted into Term Loans
pursuant to this Section 2.09(a) shall continue to constitute Loans following
the Term Loan Conversion Date except that the Borrowers may not thereafter
reborrow pursuant to Section 2.01 after all or any portion of such Loans have
been prepaid pursuant to Section 2.10 on or after the Commitment Termination
Date.
 
28

--------------------------------------------------------------------------------




 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the currency and amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
 
(e)  Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note.  In such event, such Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent and the
Borrower.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
12.04) be represented by one or more promissory notes in such form payable to
the order of the payee named therein and its registered assigns.
 
Section 2.10.                          Prepayment of Loans.  (a) Each Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.
 
(b)  The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a Euro-Dollar Borrowing, not later than 11:00 a.m., New York
City time, three Euro-Dollar Business Days before the date of prepayment, (ii)
in the case of prepayment of an Alternative Currency Borrowing, to its London
office not later than 11:00 a.m. London time three Euro-Currency Business Days
before the date of prepayment, (iii) in the case of prepayment of an ABR
Revolving Borrowing or ABR Term Loan Borrowing, not later than 11:00 a.m., New
York City time, one Domestic Business Day before the date of prepayment or
(iv) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time (London time if such Swingline Loan is denominated in
Alternative Currencies or made to a Borrower other than the Company), on the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice relating to a Revolving Borrowing or a Term Loan
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Revolving Borrowing or Term Loan
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment under this Section 2.10 shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.
 
29

--------------------------------------------------------------------------------




 
Section 2.11.                          Fees.  (a) Subject to Section 2.23, the
Company agrees to pay to the Administrative Agent for the account of each Lender
a commitment fee in Dollars, which shall accrue at the Applicable Rate on the
daily unused amount of the Commitment of such Lender (other than a Defaulting
Lender and disregarding, solely for purposes of computation of such fee,
outstanding Swingline Loans) during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
 
(b)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto.  Fees
paid in accordance with this Section 2.11 shall not be refundable under any
circumstances.
 
Section 2.12.                          Interest.  (a) The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.
 
(b)  The Loans comprising each Euro-Currency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 
(c)  The Loans comprising each Swingline Borrowing shall bear interest, at the
election of the applicable Borrower, at (x) solely in the case of Swingline
Loans denominated in Dollars, the Alternate Base Rate plus the Applicable Rate,
(y) the Adjusted LIBO Rate that would be applicable to Euro-Currency Loans in
the applicable currency with a one-month Interest Period commencing on the date
such loan is made, plus the Applicable Rate, or (z) prior to any funding by the
Lenders of their participations therein pursuant to Section 2.04(c), at such
other rate as shall from time to time be agreed between the applicable Swingline
Lender and the applicable Borrower.
 
30

--------------------------------------------------------------------------------



 
(d)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of or interest on any Loan,
2% plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(e)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, on the Maturity Date for such Loan and, in the case
of Revolving Loans, upon termination of the Commitments; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Euro-Dollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(f)  All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed with respect to Loans denominated in Pound Sterling shall
be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
Section 2.13.                          Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Euro-Currency Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for deposits in the relevant
currency for such Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate applicable to Euro-Currency Borrowings in the relevant
currency for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
 
31

--------------------------------------------------------------------------------




 
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent shall do promptly after becoming aware thereof), (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing or Term Loan Borrowing to, or continuation of any Revolving Borrowing
or Term Loan Borrowing as, a Euro-Currency Borrowing of the affected currency
shall be ineffective and (ii) if any Borrowing Request requests a Euro-Currency
Borrowing in the affected currency, such Borrowing shall be made as an ABR
Borrowing in an equal Dollar Amount.
 
Section 2.14.                          Increased Costs.  (a) If any Change in
Law shall
 
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or its Applicable Lending Office (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or
 
(ii)    impose on any Lender (or its Applicable Lending Office) or the London
interbank market any other condition affecting this Agreement or Euro-Currency
Loans made by such Lender or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Currency Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender (or its Applicable Lending Office) of
participating in, issuing or maintaining any Swingline Loan or to reduce the
amount of any sum received or receivable by such Lender (or its Applicable
Lending Office) (whether of principal, interest or otherwise), then the Company
will pay (or will cause the relevant Borrower to pay) to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
 
(b)  If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Swingline Loans held by such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay (or will cause the
relevant Borrower to pay) to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.
 
(c)  If a Change in Law shall subject any Lender to any Taxes (other than
Indemnified Taxes and Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations hereunder, or its deposits, reserves,
other liabilities or capital attributable thereto, and the result shall be to
increase the cost to such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Company will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
 
32

--------------------------------------------------------------------------------




 
(d)  A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a), (b) or (c) of this Section and the calculation of such amount
or amounts in reasonable detail shall be delivered to the Company and shall be
conclusive absent clearly demonstrable error; provided that such Lender shall
not be required to disclose any information to the extent prohibited by law or
regulation.  The Company or the relevant Borrower, as the case may be, shall pay
such Lender the amount shown as due on any such certificate free of clearly
demonstrable error within 15 days after receipt thereof. In requesting any
compensation pursuant to this Section, each Lender will use good faith efforts
to treat the applicable Borrower in substantially the same manner as such Lender
treats other similarly situated borrowers under similar circumstances.
 
(e)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, as the case may be; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs or reductions incurred more than 90 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s claim to receive compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Euro-Currency Loan (or Swingline Loan
that is not an ABR Loan) other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Euro-Dollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Euro-Currency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith) or (d) the assignment of any
Euro-Currency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the relevant Borrower shall compensate each Lender for the
loss (excluding loss of margin), cost and expense attributable to such event. 
Such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
or other applicable currency of a comparable amount and period from other banks
in the London interbank market; provided, however, that such Borrower shall not
be required to compensate any Lender for any costs of terminating or liquidating
any hedge or trading position (including any rate swap, basis swap, forward rate
transaction, interest rate option, cap, collar or floor transaction, or any
similar transaction).  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section and the
calculation of such amount or amounts in reasonable detail shall be delivered to
the Borrower and shall be conclusive absent clearly demonstrable error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
free of clearly demonstrable error within 10 days after receipt thereof.
 
33

--------------------------------------------------------------------------------




 
Section 2.16.                          Taxes.  (a) Any and all payments by or on
account of any obligation of any Credit Party under the Loan Documents shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law.  If any Credit Party or the Administrative Agent (the
“Withholding Agent”) shall be required to deduct any Indemnified Taxes or Other
Taxes from or in respect of any sum payable under the Loan Documents to any
Lender or the Administrative Agent, then (i) the sum payable by such Credit
Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Withholding Agent shall make such deductions and
(iii) the Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)  In addition, each Credit Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  The relevant Credit Party shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Credit Party under the Loan Documents (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the relevant Credit Party
shall not be obligated to indemnify the Administrative Agent or such Lender, as
the case may be, pursuant to this Section in respect of penalties, interest or
similar liabilities arising therefrom or with respect thereto to the extent such
penalties, interest or similar liabilities are attributable to the gross
negligence or willful misconduct by the Administrative Agent or such Lender, as
the case may be.  A certificate as to the amount of such payment or liability
delivered to the relevant Credit Party by a Lender or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
clearly demonstrable error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Credit Party to a Governmental Authority, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
34

--------------------------------------------------------------------------------




 
(e)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate.  In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f), (g), (h) and (i) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(f)  Without limiting the foregoing, at the times indicated herein, each Foreign
Lender shall, to the extent it is legally entitled to do so, provide the Company
and the Administrative Agent with duly and accurately executed originals of
Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY (accompanied by a form
W-8ECI, W-8BEN, W-8BEN-E or W-9 and other certification documents from each
beneficial owner, as applicable) or W-8ECI (in each case accompanied by any
statements which may be required under applicable Treasury regulations), as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to receive payments under this Agreement
(i) without deduction or withholding of any United States federal income Taxes
or (ii) subject to a reduced rate of United States federal withholding Tax. 
Such forms shall be provided (x) on or prior to the date of the Lender’s
execution and delivery of this Agreement in the case of each Lender listed on
the signature pages hereof, and on or prior to the date on which it becomes a
Lender in the case of each other Lender, and (y) on or before the date that such
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form so delivered by the Lender.
 
(g)  Any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Company or
the Administrative Agent), duly and accurately executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is not subject to U.S. federal backup
withholding Tax.  For the avoidance of doubt, such Tax is an “Excluded Tax”.
 
35

--------------------------------------------------------------------------------




 
(h)  If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this Section 2.18(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, whether or not included in the
definition of FATCA.
 
(i)  Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
 
(j)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.16 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses with respect to such refund of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
 
(k)  Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the applicable Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the such Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with this Agreement, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (k).
 
(l)  Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Lender, the resignation or
replacement of the Administrative Agent, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under this
Agreement.
 
36

--------------------------------------------------------------------------------




 
Section 2.17.                          Foreign Subsidiary Costs.  If the cost to
any Lender of making or maintaining any Loan to a Subsidiary Borrower is
increased, or (except as permitted by Section 2.16) the amount of any sum
received or receivable by any Lender (or its Applicable Lending Office) is
reduced in each case by an amount deemed by such Lender to be material, by
reason of the fact that such Subsidiary Borrower is incorporated in, or conducts
business in, a jurisdiction outside the United States, the Company shall
indemnify such Lender for such increased cost or reduction within 15 days after
demand by such Lender (with a copy to the Administrative Agent).  A certificate
of such Lender claiming compensation under this Section 2.17 and setting forth
the additional amount or amounts to be paid to it hereunder (and a calculation
thereof in reasonable detail) shall be delivered to the Company
contemporaneously with any such demand and shall be conclusive in the absence of
clearly demonstrable error.  In requesting any compensation pursuant to this
Section, each Lender will use good faith efforts to treat the Company in
substantially the same manner as such Lender treats other similarly situated
borrowers under similar circumstances.
 
Section 2.18.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) The Borrower shall make each payment of principal of,
and interest on, the Dollar-Denominated Loans, and of fees hereunder, not later
than 12:00 noon (New York City time) on the date when due, in Dollars in funds
immediately available in New York City.  The Borrower shall make each payment of
principal of, and interest on, the Alternative Currency Loans denominated in an
Alternative Currency in the relevant Alternative Currency in such funds as may
then be customary for the settlement of international transactions in such
Alternative Currency.  Each such payment shall be made without reduction by
reason of any set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Domestic Business Day (in the case of
amounts denominated in Dollars) or Euro-Currency Business Day (in the case of
amounts denominated in an Alternative Currency) for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to a Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16, 2.17 and 12.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Domestic Business Day (in the case
of ABR Loans denominated in Dollars) or a Euro‑Currency Business Day (in the
case of Euro-Currency Loans denominated in an Alternative Currency), the date
for payment shall be extended to the next succeeding Domestic Business Day (in
the case of ABR Loans denominated in Dollars) or Euro-Currency Business Day  (in
the case of Euro-Currency Loans denominated an Alternative Currency), and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
37

--------------------------------------------------------------------------------




 
(c)  If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
(d)  Unless the Administrative Agent shall have received notice from the Company
or the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders that a Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders, the amount due.  In such event, if
such Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at (i) the Federal Funds Effective
Rate (if such distribution was made in Dollars) or (ii) the rate per annum at
which one‑day deposits in the relevant currency are offered by the principal
London office of the Administrative Agent in the London interbank market (if
such distribution was made in an Alternative Currency).
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.06(b), 2.18(d) or 12.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender under this Agreement for the
benefit of the Administrative Agent or any Swingline Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
38

--------------------------------------------------------------------------------




 
Section 2.19.                          Mitigation Obligations; Replacement of
Lenders.
 
(a)  If any Lender requests compensation under Section 2.14 or 2.17, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14, 2.16 or 2.17, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  If any Lender or Participant of any Lender requests compensation under
Section 2.14 or 2.17, or if any Borrower is required to pay any additional
amount to any Lender, any Participant of any Lender or any Governmental
Authority for the account of any Lender (or a Participant) pursuant to Section
2.16, or if any Lender becomes a Defaulting Lender or invokes Section 2.22, or
if any Lender shall reject a requested additional Approved Jurisdiction or
refuse to consent to any waiver, amendment or other modification that would
otherwise require such Lender’s consent but to which the Required Lenders have
consented, or if the credit (or similar) rating of any Lender (or any Parent
thereof) by one or more of S&P or Moody’s or any other nationally recognized
statistical rating organization shall at any time be lower than BBB/Baa2 (or the
equivalent), or if, as to any Lender, such Lender (or Parent thereof) shall at
any time have no credit (or similar) rating in effect by at least one such
organization, or if any Lender is a Disqualified Institution at the time it
becomes a Lender or any Lender assigns or participates all or any portion of its
Loans and/or Commitments to a Disqualified Institution in violation of Section
12.04, without the written consent of the Borrower, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, conditioned or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and funded participations in Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Company or the relevant Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.14 or 2.17 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments.
 
39

--------------------------------------------------------------------------------




 
Section 2.20.                          Currency Equivalents.  (a) The
Administrative Agent shall determine the Dollar Amount of each Alternative
Currency Loan as of the first day of each Interest Period applicable thereto
(or, in the case of a Swingline Loan, the date of borrowing) and, in the case of
any such Interest Period of more than three months, at three-month intervals
after the first day thereof, and shall promptly notify the Borrower and the
Lenders of each Dollar Amount so determined by it.  Each such determination
shall be based on the Spot Rate (i) on the date of the related Borrowing Request
(or request pursuant to Section 2.04) for purposes of the initial such
determination for any Alternative Currency Loan and (ii) on the fourth
Euro-Currency Business Day prior to the date as of which such Dollar Amount is
to be determined, for purposes of any subsequent determination.
 
(b)  If, other than as a result of fluctuations in currency exchange rates,
after giving effect to any such determination of a Dollar Amount, the total
Revolving Credit Exposures of all Lenders exceed the aggregate amount of the
Commitments or if at any time, solely as a result of fluctuations in currency
exchange rates, the aggregate Dollar Amount of Loans exceeds 105% of the
aggregate amount of the Commitment, the Borrowers shall within five
Euro-Currency Business Days prepay outstanding Loans (as selected by the Company
and notified to the Lenders through the Administrative Agent not less than three
Euro-Currency Business Days prior to the date of prepayment) or take other
action to the extent necessary to eliminate any such excess.
 
Section 2.21.                          Margin Determinations.  The
Administrative Agent shall determine the Applicable Rate from time to time in
accordance with the provisions set forth below:
 
The “Euro-Currency Margin” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Euro-Currency Margin.”
 
The “ABR Margin” at any date is a rate per annum equal to the then applicable
rate set forth in the “Pricing Grid” below under the column headed “ABR Margin.”
 
The “Commitment Fee Rate” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Commitment Fee.”
 
Pricing Grid
Pricing
Level
Commitment
 Fee
Euro-Currency
Margin
ABR
Margin
I
0.015%
0.50%
 0.00%
II
0.02%
0.625%
 0.00%
III
0.03%
0.75%
0.00%
IV
0.04%
0.875%
0.00%
V
0.065%
1.00%
0.00%

 


 
40

--------------------------------------------------------------------------------




 
For purposes of the foregoing table, the following terms have the following
meanings, subject to the further provisions of this Section:
 
“Level I Pricing” applies at any date if, at such date, the Company’s senior
unsecured long-term debt is rated AA or higher by S&P and Aa2 or higher by
Moody’s.
 
“Level II Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated
AA- by S&P and Aa3 by Moody’s.
 
“Level III Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A+
by S&P and A1 by Moody’s.
 
“Level IV Pricing” applies at any date if, at such date, (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A
by S&P and A2 by Moody’s.
 
“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.
 
“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies at any date.  A “better” Pricing Level
is one with a lower roman numeral.
 
“Rating Agency” means S&P or Moody’s (and their successors).
 
In determining the applicable Pricing Level: (a) if ratings are available from
the two Rating Agencies but are not equivalent, then (i) if the ratings
differential is one ratings level, the Pricing Level shall be that applicable to
the higher of the two ratings and (ii) if the ratings differential is two rating
levels or more, the Pricing Level shall be that which would be applicable to a
rating which is one rating level below the higher of the two ratings, (b) if a
rating from only one Rating Agency is available, then the Pricing Level shall be
that applicable to such rating and (c) if ratings are not available from either
of the two Rating Agencies, then Level V Pricing shall apply.
 
The credit ratings to be utilized for purposes of this Section are those
assigned by S&P or Moody’s to the senior unsecured long-term debt securities of
the Company without third-party credit enhancement, and any rating assigned to
any other debt security of the Company shall be disregarded; provided that if no
such rating is available from any one or more of the two Rating Agencies, the
ratings used for purposes of determining the Pricing Level with respect to each
such Rating Agency shall be the corporate family rating assigned by such Rating
Agency to the Company.  The rating in effect at any date is that in effect at
the close of business on such date.  If the rating system of any Rating Agency
shall change, or if any Rating Agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Administrative Agent
shall negotiate in good faith to amend this Section to reflect such changed
rating system or the nonavailability of ratings from such Rating Agency and,
pending the effectiveness of any such amendment, the Pricing Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
 
41

--------------------------------------------------------------------------------




 
Section 2.22.                          Illegality.  (a) If, after the Effective
Date, the adoption of any applicable law, rule or regulation, or any change in
any applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Currency Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender (or its Euro-Currency Lending Office) to make, maintain or fund its
Euro-Currency Loans to any Borrower and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make
Euro-Currency Loans to such Borrower, or to convert outstanding Loans to such
Borrower into Euro-Dollar Loans, shall be suspended.  If such notice is given
with respect to Euro-Dollar Loans, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to an ABR Loan either (i) on the last day of the
then current Interest Period applicable to such Euro-Dollar Loan if such Lender
may lawfully continue to maintain and fund such Euro-Dollar Loan to such day or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain and fund such Euro-Dollar Loan to such day.  If such notice
is given with respect to Alternative Currency Loans, the relevant Borrower shall
prepay such Alternative Currency Loans either (i) on the last day of the then
current Interest Period applicable to such Alternative Currency Loan if such
Lender may lawfully continue to maintain and fund such Alternative Currency Loan
to such day or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain and fund such Alternative Currency Loan to such
day.
 
(b)  If it is unlawful for any Lender (or its Applicable Lending Office) to make
or maintain Loans to any Subsidiary Borrower and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make or maintain
Loans to such Subsidiary Borrower shall be suspended.  If such notice is given,
each Loan of such Lender then outstanding to such Subsidiary Borrower shall be
prepaid either (i) in the case of a Euro-Currency Loan, on the last day of the
then current Interest Period applicable thereto if such Lender may lawfully
continue to maintain such Loan to such day or (ii) immediately if clause (i)
does not apply.
 
(c)  If so requested by the Administrative Agent and the Company, and provided
that it may lawfully do so, any Lender whose Alternative Currency Loans have
been prepaid pursuant to clause (a) of this Section or whose Loans to a
Subsidiary Borrower have been prepaid pursuant to clause (b) of this Section
shall purchase participations in the related Loans of the other Lenders, and
such other adjustments shall be made, including without limitation Loans to the
Company in an equivalent Dollar Amount in the event that participations in such
related Loans may not lawfully be purchased by such Lenders, as may be required
so that the credit exposure of the Lenders with respect to the Loans is shared
on a basis proportionate to the Commitments of the Lenders.
 
42

--------------------------------------------------------------------------------




 
(d)  Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different Applicable Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
 
Section 2.23.                          Defaulting Lenders.  If any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a)  fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);
 
(b)  if any Swingline Exposure exists with respect to a Lender at the time such
Lender becomes a Defaulting Lender then:
 
(i)    provided no Default shall have occurred and be continuing, the Swingline
Exposure (other than the portion of such Swingline Exposure referred to in
clause (b) of the definition of such term) of such Defaulting Lender shall be
automatically reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments; and
 
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Domestic Business Days
following notice by the Administrative Agent prepay such Swingline Exposure; and
 
(c)  so long as such Lender is a Defaulting Lender, the Swingline Lenders shall
not be required to fund any Swingline Loan, unless the Defaulting Lender’s then
outstanding Swingline Exposure after giving effect thereto will be 100% covered
by the Commitments of the non-Defaulting Lenders and/or prepaid, reduced,
terminated and/or cash collateralized in accordance with Section 2.23(b), and
participating interests in any newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.23(b)(i) (and
such Defaulting Lender shall not participate therein).
 
If a Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, no Swingline Lender shall be required to
fund any Swingline Loan, unless the Swingline Lenders shall have entered into
arrangements with the Borrower or such Lender, reasonably satisfactory to the
Swingline Lenders, to defease any risk to the Swingline Lenders in respect of
such Lender hereunder relating to Swingline Exposure.
 
In the event that the Administrative Agent, the Borrower and the Swingline
Lenders reasonably determine that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine is necessary in order for such Lender to
hold such Loans in accordance with its Applicable Percentage.
 
43

--------------------------------------------------------------------------------




 
Section 2.24.                          [Reserved].
 
Section 2.25.                          Increase in the Aggregate Commitments.
 
(a)  Provided that no Default or Event of Default has occurred and is
continuing, the Company may from time to time, at any time prior to the
Commitment Termination Date, by notice to the Administrative Agent, request that
the aggregate amount of the Commitments be increased by an amount of $10,000,000
or an integral multiple thereof (each a “Commitment Increase”) to be effective
as of a date that is not later than 90 days prior to the Commitment Termination
Date (an “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that in no event shall the aggregate
amount of the Commitments at any time exceed $1,500,000,000; provided, further
that each Commitment Increase shall rank pari passu with, and shall be on terms
identical to (excluding upfront fees, which need not be on terms identical to),
the existing Commitments in effect immediately prior to giving effect to such
Commitment Increase.
 
(b)  In its notice to the Administrative Agent regarding a Commitment Increase,
the Company shall specify the amount of such Commitment Increase, each existing
Lender (each an “Increasing Lender”) and each additional lender (each a “New
Lender”) (each of which additional lenders shall be a bank, financial
institution or other entity reasonably acceptable to the Administrative Agent
and each Swingline Lender) that is willing to provide an additional or new
Commitment in respect thereof, the amount of each Increasing Lender’s additional
Commitment in respect thereof (if any), the amount of each New Lender’s new
Commitment in respect thereof (if any) and the related Increase Date.  It is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any increase in its Commitment.
 
(c)  Any Increasing Lender that elects to increase its Commitment shall execute
a Commitment Increase Supplement, whereupon such Increasing Lender’s Commitment
shall increase by the amount set forth therein effective on the Increase Date
specified therein.  Any New Lender that elects to become a “Lender” under this
Agreement shall execute a new lender supplement substantially in the form of
Exhibit H (a “New Lender Supplement”), whereupon such New Lender shall become a
Lender, with a Commitment in the amount set forth therein that is effective on
the Increase Date specified therein, for all purposes and to the same extent as
if originally a Lender party hereto and shall be bound by and entitled to the
benefits of this Agreement.
 
(d)  No increase in the Commitments (or in the Commitment of any Lender) shall
become effective under this paragraph unless, on the applicable Increase Date:
 
(i)    the conditions set forth in Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase); and
 
(ii)    the Administrative Agent shall have received on or before such Increase
Date the following, each dated such date:
 
(A)                (a) certified copies of the general resolutions of the board
of directors of the Borrower which authorize the borrowings under the Commitment
Increase and the corresponding modifications to this Agreement and (b) opinions
of counsel for the Company and Borrower, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent addressing the matters set
forth in Exhibits B-1, B-2, B-3A and B-3B, as applicable;
 
44

--------------------------------------------------------------------------------




 
(B)    From (x) each New Lender, a New Lender Supplement, duly executed by such
New Lender, the Administrative Agent and the Company; and (y) from each
Increasing Lender, a Commitment Increase Supplement, duly executed by such
Lender, the Administrative Agent and the Company.
 
(e)  Unless otherwise agreed by the Administrative Agent, on each Increase Date,
subject to the satisfaction of the conditions of this Section 2.25, each
Borrower shall prepay all then outstanding Loans made to it, which prepayment
shall be accompanied by payment of all accrued interest on the amount prepaid
and any amounts payable pursuant to Section 2.15 in connection therewith, and,
to the extent it determines to do so, reborrow Loans from all the Lenders (after
giving effect to the new and/or increased Commitments becoming effective on such
date).  Any prepayment and reborrowing pursuant to the preceding sentence shall
be effected, to the maximum extent practicable, through the netting of amounts
payable between the relevant Borrower and the respective Lenders with a view
toward minimizing breakage costs and transfers of funds.
 
ARTICLE 3
Representations and Warranties
 
The Company and each Original Subsidiary Borrower represents and warrants as of
the Effective Date (and as of each subsequent date required under Section 4.02)
to the Administrative Agent and the Lenders that:
 
Section 3.01.                          Organization; Powers.  It and each
Significant Subsidiary (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (it being
understood that no representation or warranty is made under this Section 3.01(a)
as of the Effective Date with respect to the good standing of CMI UK Finance
LP), (b) has all requisite power and authority to own its property and assets
and to carry on its business as now conducted and as proposed to be conducted,
except where the failure to have such power and authority could not reasonably
be expected to result in a Material Adverse Effect, (c) is qualified to do
business in every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each Loan Document to which it is a party and
under each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of any Borrower, to borrow hereunder.
 
Section 3.02.                          Authorization.  The Transactions (a) have
been duly authorized by all requisite corporate, partnership, limited liability
company or analogous and, if required, stockholder, partner, member or analogous
action and (b) will not (i) materially violate any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of any Credit Party or any Significant
Subsidiary, (ii) materially violate any order of any Governmental Authority or
(iii) materially violate any provision of any material indenture, agreement or
other instrument to which any Credit Party or any Significant Subsidiary is a
party or by which any of them or any of their property is or may be bound, (iv)
be in material conflict with, result in a material breach of or constitute
(alone or with notice or lapse of time or both) a material default under any
such indenture, agreement or other instrument or (v) result in the creation or
imposition of any Lien upon any property or assets of any Credit Party or any
Significant Subsidiary (other than under any Loan Document).
 
45

--------------------------------------------------------------------------------




 
Section 3.03.                          Enforceability.  This Agreement has been
duly executed and delivered by the Company and each Original Subsidiary Borrower
and constitutes, and each other Loan Document to which any Credit Party is
party, when executed and delivered by such Credit Party, will constitute, a
legal, valid and binding obligation of each such Credit Party enforceable
against each such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 
The Loans and all other obligations or liabilities of the Company and each other
Borrower hereunder shall not be subordinated in right of payment to any other
Indebtedness of the Company or such Borrower, respectively (it being understood
that secured obligations of the Company or any other Borrower have, by virtue of
such security, a prior claim on the related collateral).
 
Section 3.04.                          Governmental Approvals.  No action,
consent or approval of, registration or filing with or other action by any
Governmental Authority to be made or obtained by any Credit Party is or will be
required in connection with the Transactions, except such as will have been made
or obtained on or before the Effective Date and thereafter will be in full force
and effect and any informational filing with the Securities and Exchange
Commission.
 
Section 3.05.                          Financial Statements.  (a) The Company
has heretofore furnished to the Lenders (i) its Consolidated balance sheet and
related Consolidated statements of earnings, cash flows and shareholders’ equity
as of and for the fiscal year ended December 31, 2016, audited by and
accompanied by the opinion of Pricewaterhouse Coopers LLP, independent public
accountants and (ii) its Consolidated balance sheet and related Consolidated
statements of earnings and cash flows as of and for the fiscal quarter ended
July 2, 2017, certified by its chief financial officer.  Such financial
statements present fairly in all material respects the financial position of the
Company and its Consolidated Subsidiaries as of such dates and their results of
operations and cash flows for such periods.  Such statements of financial
position and the notes thereto disclose all material liabilities, direct or
contingent, of the Company and its Consolidated Subsidiaries as of the dates
thereof required to be disclosed under GAAP.  Such financial statements were
prepared in accordance with GAAP applied on a consistent basis.
 
(b)  Since December 31, 2016, there has been no material adverse change in the
business, assets, property or financial condition of the Company and its
Subsidiaries taken as whole.
 
Section 3.06.                          Litigation; Compliance with Laws.  (a)
There are not any actions, suits, proceedings or governmental investigations at
law or in equity or by or before any Governmental Authority now pending or, to
the knowledge of the Company or Original Subsidiary Borrower, threatened in
writing against the Company or any Subsidiary or any business, property or
rights of any such Person (i) which involve the Loan Documents or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
46

--------------------------------------------------------------------------------




 
(b)  Neither the Company nor any of the Subsidiaries is in violation of any law,
rule or regulation (including, without limitation, the Trading with the Enemy
Act of the United States of America (as amended), any of the foreign assets
control regulations of the United States Treasury Department (as amended) and
the Patriot Act), or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default could
reasonably be expected to result in a Material Adverse Effect.
 
Section 3.07.                          Federal Reserve Regulations.  The making
of the Loans hereunder and the use of the proceeds thereof as contemplated
hereby will not violate or be inconsistent with Regulation U or Regulation X. 
After application of the proceeds of any Loan, not more than 25% of the assets
of the Company and its Subsidiaries taken as a whole will be represented by
margin stock (within the meaning of Regulation U).
 
Section 3.08.                          No Regulatory Restrictions on Borrowing. 
Neither the Company nor any other Borrower is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) subject to any other applicable regulatory scheme which
restricts its ability to incur the indebtedness to be incurred hereunder.
 
Section 3.09.                          Tax Returns.  The Company and each
Subsidiary has filed or caused to be filed all Federal, state and local tax
returns required to have been filed by it and has paid or caused to be paid all
taxes shown to be due and payable on such returns or on any assessments received
by it, except (a) taxes that are being contested in accordance with Section 5.03
or (b) to the extent that the failure to do any of the foregoing could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 3.10.                          Environmental Matters.  Except with
respect to any matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability, or (iv) knows of any basis for any
Environmental Liability.
 
Section 3.11.                          ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  There are no unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA with respect to any
Plan, except as could not reasonably be expected to have a Material Adverse
Effect.
 
Section 3.12.                          No Material Misstatements.  As of the
Effective Date, the Information Memorandum does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they are made,
not materially misleading, and no other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Company or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of the Loan Documents, when taken together with all other such
written information, reports, financial statements, exhibits or schedules,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading as of the date furnished
(or, if such written information, reports, financial statements, exhibits or
schedules specify an earlier date, such earlier date).
 
47

--------------------------------------------------------------------------------




 
Section 3.13.                          Anti-Corruption Laws and Sanctions.  Each
of the Credit Parties has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by the Credit Parties and
their respective subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the Credit Parties,
their respective subsidiaries and their respective officers and employees and,
to the knowledge of the executive officers of each Credit Party, its directors
and agents are in compliance with Anti-Corruption Laws and applicable Sanctions,
in each case in all material respects.  None of (a) the Credit Parties or any of
their respective subsidiaries or, to the knowledge of the applicable Credit
Party, any of their respective directors, officers or employees, or (b) to the
knowledge of the Credit Parties, any agent of the Credit Parties or any of their
respective subsidiaries that will act in any capacity in connection with or
directly benefit from the credit facility established hereby, is a Sanctioned
Person.  None of the Credit Parties nor any of their respective subsidiaries is
organized or resident in a Sanctioned Country. No Borrowing or use of proceeds
thereof by any Credit Party will violate Anti-Corruption Laws or applicable
Sanctions.
 
ARTICLE 4
Conditions
 
Section 4.01.                          Effective Date.  The obligations of the
Lenders to make Loans shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
12.02):
 
(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission or e-mail of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Foley & Lardner LLP, special New York counsel for the Company,
substantially in the form of Exhibit B-1, Sharon Barner, internal counsel to the
Company, substantially in the form of Exhibit B-2, Joseph Rigler, internal
counsel to the Original Subsidiary Borrowers organized under the laws of the
United Kingdom, substantially in the form of Exhibit B-3A and Joseph Rigler,
internal counsel to the Original Subsidiary Borrowers organized under the laws
of the Netherlands, substantially in the form of Exhibit B-3B, in each case
covering such other matters relating to the Credit Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request.  The
Company and each Original Subsidiary Borrower hereby requests such counsel to
deliver such opinions.
 
48

--------------------------------------------------------------------------------




 
(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
 
(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
reasonably in advance of the Effective Date, reimbursement or payment of all
out‑of‑pocket expenses required to be reimbursed or paid by the Borrowers under
the Loan Documents.
 
(f)  The Lenders shall have received all documentation and other information
reasonably requested by such Lender in writing at least ten days prior to the
Effective Date in order to allow it to comply with applicable “know your
customer” and anti-money laundering rules and regulations with respect to each
Credit Party.
 
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
Section 4.02.                          Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:
 
(a)  The representations and warranties of each Credit Party set forth in each
Loan Document to which it is party (other than those set forth in Section
3.05(b) and Section 3.06(a)(ii) but including, for the avoidance, the
representation and warranty in Section 3.01(a) as to the good standing of CMI UK
Finance LP) shall be true and correct in all material respects (except to the
extent such representation or warranty is already qualified by materiality or
Material Adverse Effect, in which case, in all respects) on and as of the date
of such Borrowing, except to the extent any such representation and warranty
expressly relates to an earlier date in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date (except to the extent such representation or warranty is already qualified
by materiality or Material Adverse Effect, in which case, in all respects).
 
(b)  At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
 
(c)  Receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or Section 2.04, as applicable.
 
Each Loan shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
49

--------------------------------------------------------------------------------




 
Section 4.03.                          First Borrowing by Each Eligible
Subsidiary.  The obligation of each Lender to make a Loan, on the occasion of
the first Borrowing by each Eligible Subsidiary is subject to the satisfaction
of the following further conditions:
 
(a)  Receipt by the Administrative Agent of an opinion of counsel for such
Eligible Subsidiary reasonably acceptable to the Administrative Agent,
substantially to the effect of Exhibit C hereto and covering such other matters
relating to the transactions contemplated hereby as the Required Lenders may
reasonably require.
 
(b)  Receipt by the Administrative Agent of all documents which it may
reasonably request relating to the existence of such Eligible Subsidiary, the
corporate authority for and the validity of the Election to Participate of such
Eligible Subsidiary and this Agreement of such Eligible Subsidiary, and any
other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
(c)  Receipt by each Lender not less than five Euro-Currency Business Days prior
to the date of such Borrowing or issuance of all documentation and other
information reasonably requested in writing by such Lender in order to allow it
to comply with applicable “know your customer” and anti-money laundering rules
and regulations with respect to such Eligible Subsidiary.
 
(d)  Receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or Section 2.04, as applicable.
 
Section 4.04.                          Term Loan Conversion Date.  The Term Loan
Conversion Date is subject to the satisfaction of the following conditions:
 
(a)  The representations and warranties of each Credit Party set forth in each
Loan Document to which it is a party (other than those set forth in Section
3.05(b) and Section 3.06(a)(ii)) shall be true and correct in all material
respects (except to the extent such representation or warranty is already
qualified by materiality or Material Adverse Effect, in which case, in all
respects) on and as of the Term Loan Conversion Date, except to the extent any
such representation and warranty expressly relates to an earlier date in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date (except to the extent such representation or
warranty is already qualified by materiality or Material Adverse Effect, in
which case, in all respects).
 
(b)   At the time of the conversion of the Revolving Loans (or applicable
portion thereof) into Term Loans on the Term Loan Conversion Date and
immediately after giving effect to such conversion, no Default or Event of
Default shall have occurred and be continuing.
 
(c)  The Administrative Agent shall have received for the ratable account of the
Lenders a fee equal to 0.50% of the aggregate principal amount of the Revolving
Loans converted to Term Loans on the Term Loan Conversion Date.
 
50

--------------------------------------------------------------------------------




 
ARTICLE 5
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that it will, and will
cause each of its Subsidiaries or Significant Subsidiaries, as appropriate, to:
 
Section 5.01.                          Existence; Businesses and Properties. 
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) in the case of each
Subsidiary that is not a Borrower to the extent that the failure to take any
such action could not reasonably be expected to have a Material Adverse Effect
or (ii) as otherwise expressly permitted under Section 6.02.
 
(b)  Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names (as
applicable) material to the conduct of its business, (ii) comply in all material
respects with all applicable laws, rules, regulations and orders of any
Governmental Authority, whether now in effect or hereafter enacted, and (iii) at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except in the case
of clauses (i), (ii) and (iii) above, to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
 
Section 5.02.                          Insurance.  In the case of the Company
and each Significant Subsidiary, keep its insurable properties insured at all
times in such amounts (with no greater risk retention) and against such risks as
are customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations (including
without limitation by the maintenance of self-insurance to the extent consistent
with industry practice), and maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it, except in each case to the
extent that the failure to do so could not in the aggregate reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.03.                          Taxes.  In the case of the Company and
each Significant Subsidiary, pay and discharge all income and other material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default; provided that such payment and discharge shall
not be required with respect to any such tax, assessment, charge or levy so long
as the validity or amount thereof shall be contested in good faith by
appropriate action and the Company or such Significant Subsidiary shall, to the
extent required by GAAP, set aside on its books adequate reserves with respect
thereto, except in each case, to the extent that the failure to do so could not
in the aggregate reasonably be expected to result in a Material Adverse Effect.
 
51

--------------------------------------------------------------------------------




 
Section 5.04.                          Financial Statements, Reports, Etc.  In
the case of the Company, furnish to the Administrative Agent (which will
promptly furnish same to each Lender):
 
(a)  within 90 days after the end of each fiscal year, its Consolidated balance
sheet and related Consolidated statements of earnings, cash flows and
shareholders’ equity, showing the financial position of the Company and its
Consolidated Subsidiaries as of the close of such fiscal year and their results
of operations and cash flows for such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect except with the consent of the Required
Lenders) to the effect that such Consolidated financial statements fairly
present in all material respects the financial position, results of operations
and cash flows of the Company on a Consolidated basis in accordance with GAAP
consistently applied (except with respect to consistency as otherwise indicated
therein), provided that if the independent auditor’s report with respect to such
consolidated financial statements is a combined report (that is, one report
containing both an opinion on such consolidated financial statements and an
opinion on internal controls over financial reporting), then such report may
include a qualification or limitation relating to the Company’s system of
internal controls over financial reporting due to the exclusion of any acquired
business from the management report on internal controls over financial
reporting made pursuant to Item 308 of Regulation S-K of the Securities and
Exchange Commission, to the extent such exclusion is permitted under provisions
published by the Securities and Exchange Commission; provided further, if
applicable, the independent auditor’s report may contain references to
independent audits performed by other independent public accountants of
recognized national standing as contemplated by AU Section 543, Part of Audit
Performed by Other Independent Auditors, or any successor standard under GAAP.
 
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its Consolidated balance sheet and related Consolidated
statements of earnings and cash flows showing the financial position of the
Company and its Consolidated Subsidiaries as of the close of such fiscal quarter
and their results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year and their cash flows for the then elapsed portion of
the fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial position, results of
operations and cash flows of the Company on a Consolidated basis in accordance
with GAAP consistently applied (except with respect to consistency as otherwise
indicated therein), subject to normal year-end audit adjustments and the absence
of footnotes;
 
(c)  concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate, substantially in the form of Exhibit F hereto, of a
Financial Officer (i) certifying that no Default has occurred or, if a Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail reasonably satisfactory to the Administrative
Agent demonstrating compliance with the covenants contained in Section 7.01;
 
52

--------------------------------------------------------------------------------



 
(d)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of or all the functions of such Commission, or with any national securities
exchange, or distributed to its shareholders generally, as the case may be; and
 
(e)  promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent, at the request of any Lender, may reasonably request.
 
Information required to be delivered pursuant to paragraphs 5.04(a), 5.04(b) or
5.04(d) above shall be deemed to have been delivered on the date on which (x)
such information has been posted on the Internet by the Securities and Exchange
Commission at https://www.sec.gov/edgar/searchedgar/webusers.htm (or any
successor website) or (y) the Company provides notice to the Administrative
Agent that such information has been posted on the Company’s website on the
Internet at www.cummins.com or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to paragraph 5.04(c) and (ii) the
Borrower shall deliver paper copies of the information referred to in paragraphs
5.04(a) or 5.04(b) to any Lender which requests such delivery.
 
Section 5.05.                          Litigation and Other Notices.  In the
case of the Company, furnish to the Administrative Agent (which will promptly
notify each Lender) prompt written notice of the following:
 
(a)  any Default of which an executive officer of the Company has knowledge,
specifying the nature and extent thereof and the corrective action (if any)
proposed to be taken with respect thereto;
 
(b)  the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the Company
or any Affiliate thereof as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events which have occurred, could reasonably be expected to result in a
Material Adverse Effect;
 
(d)  any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and
 
(e)  any change, following the effectiveness thereof, in the Company’s senior
unsecured debt rating from S&P or Moody’s or in its corporate credit rating from
S&P.
 
Section 5.06.                          Maintaining Records; Access to Properties
and Inspections.  In the case of the Company and each Significant Subsidiary,
maintain all financial records in a manner sufficient to be able to prepare
financial statements in accordance with GAAP and permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect the financial records and the properties of the
Company or any Significant Subsidiary at reasonable times and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by any Administrative Agent
or any Lender to discuss the affairs, finances and condition of the Company or
any Significant Subsidiary with the officers thereof and independent accountants
therefor; provided that (i) the Company or such Significant Subsidiary may
require that a representative appointed by it be present at such inspections or
discussions, (ii) the obligations of the Company and its Significant
Subsidiaries under this Section are subject to, and the Administrative Agent and
any such Lender shall comply with, all applicable confidentiality restrictions
and (iii) unless an Event of Default has occurred and is continuing, the Company
and its Significant Subsidiaries, taken as a whole, shall only be required to
reimburse the Administrative Agent and each Lender in the aggregate for the
expenses incurred by the Administrative Agent and each Lender for one such visit
and inspection by the Administrative Agent and each Lender in any calendar year.
 
53

--------------------------------------------------------------------------------




 
Section 5.07.                          Use of Proceeds.  Use the proceeds of the
Loans only for the general corporate purposes of the Company and its
Subsidiaries.  The Company and its Subsidiaries are not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U).  No part of the proceeds of any Loan will
be used, whether directly or indirectly, (a) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulation T,
Regulation U and Regulation X, or (b) in any hostile acquisition of another
Person.  None of the Credit Parties will request any Borrowing, and none of the
Credit Parties shall use, and each of the Credit Parties shall procure that none
of its subsidiaries nor its or their respective directors, officers, employees
and agents shall use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country in each case to the extent such activities, business or
transaction would violate Sanctions if conducted by a company organized in the
United States or by a company organized in a European Union member state, or (C)
in any other manner that would result in liability to any Lender, the
Administrative Agent or any Swingline Lender under any applicable Sanctions or
the violation of any Sanctions by any Lender, the Administrative Agent or any
Swingline Lender.
 
Section 5.08.                          Compliance with Laws.  Comply with all
applicable laws, statutes, rules and regulations, including Environmental Laws,
and obtain, maintain and comply with, in each case in all material respects, any
and all licenses, approvals, notifications, registrations or permits required by
such applicable laws, statutes, rules and regulations except to the extent that,
in any such case, failure to do so could not be reasonably expected to have a
Material Adverse Effect.  Each of the Credit Parties will maintain in effect and
enforce policies and procedures designed to promote and achieve compliance by
the Credit Parties and each of their respective subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, in each case in all material respects.
 
54

--------------------------------------------------------------------------------




 
ARTICLE 6
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that it will not, and will not
cause or permit any of its Subsidiaries to:
 
Section 6.01.                          Negative Pledge.  Create, incur, assume
or permit to exist any Lien on any property or assets (including stock or other
securities of Subsidiaries) now owned or hereafter acquired by it or on any
income or rights in respect of any thereof, except:
 
(a)  Liens imposed by law for taxes, assessments, governmental charges or levies
that are not yet due or are being contested by proper action and for which
adequate reserves in accordance with GAAP are established;
 
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.03;
 
(c)  pledges and deposits and other Liens made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;
 
(d)  Liens (including deposits) to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of like nature, in each case in the
ordinary course of business;
 
(e)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere materially with the ordinary conduct
of business of the Company or any Subsidiary;
 
(f)  any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Company or any Subsidiary;
 
(g)  Liens (including deposits) in connection with self-insurance;
 
(h)  judgment or other similar Liens in connection with legal proceedings in an
aggregate principal amount (net of amounts for which relevant insurance
providers have delivered written acknowledgements of coverage) not to exceed
$300,000,000; provided that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith by appropriate proceedings;
 
(i)  Liens arising in connection with advances or progress payments under
government contracts;
 
55

--------------------------------------------------------------------------------




 
(j)  Liens on assets of Subsidiaries securing Indebtedness payable to the
Company or any Wholly-Owned Consolidated Subsidiary;
 
(k)  Liens on cash and cash equivalents deposited to discharge and/or defease
Indebtedness in accordance with the terms thereof;
 
(l)   [Reserved]
 
(m)  Liens securing Indebtedness other than Indebtedness described in paragraphs
(a) through (l) above, to the extent and only to the extent that the aggregate
amount of Priority Indebtedness shall not exceed 12.5% of the Consolidated
assets of the Company and its Consolidated Subsidiaries as reflected in the
annual or quarterly report then most recently filed by the Company with the
Securities and Exchange Commission, determined at the time such Liens are
granted and at the time of any subsequent incurrence of Indebtedness secured
thereby;
 
(n)  Liens arising from leases, subleases or licenses granted to others which do
not interfere in any material respect with the business of the Company or any of
the Subsidiaries;
 
(o)  Liens in respect of an agreement to dispose of any asset, to the extent
such disposal is permitted by this Agreement;
 
(p)  Liens arising under any retention of title arrangements entered into in the
ordinary course of business or over goods or documents of title to goods arising
in the ordinary course of documentary credit transactions;
 
(q)  Liens arising due to any cash pooling, netting or composite accounting
arrangements between any one or more of the Company and any of the Subsidiaries
or between any one or more of such entities and one or more banks or other
financial institutions where any such entity maintains deposits;
 
(r)  customary rights of set off, revocation, refund or chargeback or similar
rights under deposit disbursement, concentration account agreements or under the
Uniform Commercial Code (or comparable foreign law) or arising by operation of
law of banks or other financial institutions where the Company or any of the
Subsidiaries maintains deposit, disbursement or concentration accounts in the
ordinary course of business;
 
(s)  the replacement, extension or renewal of any Lien permitted by clause (f)
above upon or in the same assets subject thereto or the replacement, extension
or renewal (to the extent the amount thereof is not increased) of the
Indebtedness or other obligation secured thereby; and
 
(t)  Liens on proceeds of any of the assets permitted to be the subject of any
Lien or assignment permitted by this Section 6.01.
 
Section 6.02.                          Mergers, Consolidations, and Sales of
Assets.  In the case of the Company and any other Borrower, merge with or into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of related transactions) all or substantially all of
its assets, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary or other Person may merge into or consolidate
with the Company in a transaction in which the Company is the surviving
corporation, (ii) any Subsidiary that is a Borrower may merge into or
consolidate with any other Person in a transaction in which the surviving entity
is a Wholly-Owned Consolidated Subsidiary; provided that the surviving
corporation shall be a Borrower organized under the laws of an Approved
Jurisdiction, and (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to any other Person.
 
56

--------------------------------------------------------------------------------




 
Section 6.03.                          Priority Indebtedness.  In the case of
Subsidiaries, incur, create, assume or permit to exist any Priority Indebtedness
if, immediately after giving effect to the incurrence thereof, the aggregate
amount of Priority Indebtedness would exceed 12.5% of the Consolidated assets of
the Company and its Consolidated Subsidiaries as reflected in the annual or
quarterly report then most recently filed by the Company with the Securities and
Exchange Commission.
 
ARTICLE 7
Financial Covenant
 
Section 7.01.                          Leverage.  The Company will not permit
the ratio, as of the last day of any fiscal quarter, of (a) the sum of Total
Debt plus Securitization Financing, in each case on such date to (b)
Consolidated EBITDA for the four fiscal quarters ended on such date to be
greater than 3.50:1.
 
ARTICLE 8
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  any representation or warranty made, or deemed made, in or pursuant to the
Loan Documents, or any representation, warranty, statement or information
contained in any written report, certificate, financial statement or other
instrument furnished by or on behalf of any Credit Party in connection with or
pursuant to the Loan Documents, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished;
 
(b)  default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or pursuant to any provision of the Loan
Documents or otherwise;
 
(c)  default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in (b) above) due under
the Loan Documents, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Domestic Business Days;
 
(d)  default shall be made in the due observance or performance by the Company
or any Subsidiary of any covenant, condition or agreement contained in Section
5.05(a), Section 5.07, Article 6 or Article 7 and such default shall continue
unremedied for a period of five Domestic Business Days after the earlier of (i)
a Financial Officer of the Company becoming aware thereof and (ii) notice
thereof from the Administrative Agent or any Lender to the Company;
 
57

--------------------------------------------------------------------------------




 
(e)  default shall be made in the due observance or performance by the Company
or any Subsidiary of any covenant, condition or agreement contained in the Loan
Documents (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of ten Domestic Business Days after
notice thereof from the Administrative Agent or any Lender to the Company;
 
(f)  the Company or any Subsidiary shall (i) fail to pay any of its Indebtedness
(excluding Indebtedness owing to the Company or any of its Subsidiaries) in
excess of $125,000,000 in the aggregate when due and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness or (ii) fail to observe or perform any
term, covenant or condition on its part to be observed or performed under any
agreement or instrument relating to any such Indebtedness, when required to be
observed or performed, and such failure shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such failure is to accelerate, or permit the acceleration of, the maturity of
such Indebtedness or such Indebtedness has been accelerated and such
acceleration has not been rescinded; or any amount of Indebtedness in excess of
$125,000,000 shall be required to be prepaid, defeased, purchased or otherwise
acquired by the Company or any Subsidiary (other than by a regularly scheduled
required prepayment and other than secured Indebtedness that becomes due as a
result of the voluntary transfer of assets securing such Indebtedness), prior to
the stated maturity thereof; provided that none of the following shall give rise
to an Event of Default: (i) Indebtedness that becomes due as a result of the
voluntary sale or transfer of assets securing such Indebtedness and (ii)
mandatory prepayments or offers to purchase of Indebtedness in accordance with
the documentation governing such Indebtedness by reason of the receipt of net
cash proceeds of (A) other Indebtedness, (B) dispositions (including, without
limitation, as the result of casualty events and governmental takings) or (C)
equity issuances, or by reason of the generation of excess cash flow in an
amount equal to a percentage thereof;
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Significant Subsidiary, or of a substantial part
of the property or assets of the Company or any Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Significant
Subsidiary, or for a substantial part of the property or assets of the Company
or any Significant Subsidiary, or (iii) the winding-up or liquidation of the
Company or any Significant Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days, or an order or decree approving or ordering
any of the foregoing shall be entered;
 
(h)  the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Significant
Subsidiary, or for a substantial part of the property or assets of the Company
or any Significant Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) admit in writing its
inability or fail generally to pay its debts as they become due or (vii) take
any action for the purpose of authorizing any of the foregoing;
 
58

--------------------------------------------------------------------------------




 
(i)  one or more judgments for the payment of money in an aggregate amount in
excess of $125,000,000 shall be rendered against the Company, any Significant
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed; provided, however, that any such judgment shall not be included in the
calculation of the aggregate amount of judgments under this clause (i) if and
for so long as (A) the amount of such judgment is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment;
 
(j)  a Change in Control shall occur;
 
(k)  the provisions of Article 11 shall cease to constitute valid, binding and
enforceable obligations of the Company for any reason, or any Credit Party shall
have so asserted in writing; or
 
(l)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
 
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent shall, at the request of the
Required Lenders, by notice to the Company, take either or both of the following
actions at the same or different times: (i) terminate forthwith the Commitments
and (ii) declare the Loans then outstanding to be forthwith due and payable,
whereupon the principal of the Loans, together with accrued interest thereon and
any unpaid accrued fees and all other liabilities of any Borrower accrued
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding; and upon the occurrence of any event described in paragraph (g)
or (h) above with respect to any Borrower, the Commitments shall automatically
terminate and the principal of all Loans then outstanding, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each Borrower, anything contained herein to the
contrary notwithstanding.
 
59

--------------------------------------------------------------------------------




 
ARTICLE 9
The Agents
 
Section 9.01.                          Appointment and Authorization of
Administrative Agent.  Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to it by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
 
Section 9.02.                          Rights and Powers of Administrative Agent
as a Lender.  The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
Section 9.03.                          Limited Duties and Responsibilities of
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) and (c)
except as expressly set forth in any Loan Document, the Administrative Agent
shall not have any duty to disclose, and shall not be liable to any Lender for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered under any Loan Document or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
Section 9.04.                          Authority of Administrative Agent to Rely
on Certain Writings, Statements and Advice.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it in good faith, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
60

--------------------------------------------------------------------------------




 
Section 9.05.                          Sub-Agents and Related Parties.  The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 9.06.                          Resignation; Successor Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Company.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as a
successor Administrative Agent hereunder, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
 
Section 9.07.                          Credit Decisions by Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa-tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon the Loan Documents, any related agreement or
any document furnished hereunder or thereunder.
 
Section 9.08.                          Administrative Agent’s Fee.  The Company
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Company and the
Administrative Agent.
 
61

--------------------------------------------------------------------------------




 
Section 9.09.                          Other Agents.  Nothing in the Loan
Documents shall impose on any Agent other than the Administrative Agent, in its
capacity as an Agent, any obligation or liability whatsoever.
 
ARTICLE 10
Representations and Warranties of Eligible Subsidiaries
 
Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:
 
Section 10.01.                                        Organization; Powers. 
Such Eligible Subsidiary  (a)  is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority to execute, deliver and perform its obligations hereunder
and under each other agreement or instrument contemplated thereby to which it is
or will be a party and to borrow hereunder and (c) is a Wholly-Owned
Consolidated Subsidiary.
 
Section 10.02.                                        Authorization.  The
Transactions and the execution and delivery by such Eligible Subsidiary of its
Election to Participate and the performance by such Eligible Subsidiary of this
Agreement, (a) have been duly authorized by all requisite corporate,
partnership, limited liability company or analogous and, if required,
stockholder, partner, member or analogous action and (b) will not (i) materially
violate any provision of law, statute, rule or regulation, or of the certificate
or articles of incorporation or other constitutive documents or by-laws of such
Eligible Subsidiary, (ii) materially violate any order of any Governmental
Authority or (iii) materially violate any provision of any material indenture,
agreement or other instrument to which such Eligible Subsidiary is a party or by
which any of them or any of their property is or may be bound, (iv) be in
material conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a material default under any such indenture,
agreement or other instrument or (v) result in the creation or imposition of any
Lien upon any property or assets of such Eligible Subsidiary (other than under
any Loan Document).
 
Section 10.03.                                        Enforceability.  Its
Election to Participate has been duly executed and delivered by such Eligible
Subsidiary, and this Agreement constitutes a legal, valid and binding obligation
of such Eligible Subsidiary enforceable against such Eligible Subsidiary in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Section 10.04.                                        Taxes.  Except as
disclosed in such Election to Participate, there is no income, stamp or other
tax of any country, or any taxing authority thereof or therein, imposed by or in
the nature of withholding or otherwise, which is imposed on any payment to be
made by such Eligible Subsidiary pursuant hereto, or is imposed on or by virtue
of the execution, delivery or enforcement of its Election to Participate.
 
62

--------------------------------------------------------------------------------




 
ARTICLE 11
Guaranty
 
Section 11.01.                                        The Guaranty.  The Company
hereby unconditionally and absolutely guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of the principal of
and interest on each Loan made to each other Borrower pursuant to this
Agreement, and the full and punctual payment of all other amounts payable by
each other Borrower under this Agreement.  Upon failure by any other Borrower to
pay punctually any such amount, the Company agrees that it shall forthwith on
demand pay the amount not so paid at the place and in the manner specified in
this Agreement.
 
Section 11.02.                                        Guaranty Unconditional. 
The obligations of the Company hereunder shall be unconditional, irrevocable and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:
 
(a)  any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Borrower or any other Person under any Loan
Document or by operation of law or otherwise (except to the extent the foregoing
expressly releases the Company’s obligations under this Article 11);
 
(b)  any modification or amendment of or supplement to any Loan Document (other
than any modification, amendment or supplement of this Article 11 effected in
accordance with Section 12.02);
 
(c)  any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower or any other Person under
any Loan Document;
 
(d)  any change in the corporate existence, structure or ownership of any
Borrower or any other Person or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Borrower or any other Person or its
assets or any resulting release or discharge of any obligation of any Borrower
or any other Person contained in any Loan Document;
 
(e)  the existence of any claim, set-off or other rights which the Company may
have at any time against any other Borrower, the Administrative Agent, any
Lender or any other Person, whether in connection herewith or with any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
 
(f)  any invalidity or unenforceability relating to or against any Borrower or
any other Person for any reason of any Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
of the principal of or interest on any Loan or any other amount payable by it
under any Loan Document; or
 
(g)  any other act or omission to act or delay of any kind by any Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to the Company’s obligations
hereunder (in each case other than payment in full of the obligations guaranteed
hereunder).
 
63

--------------------------------------------------------------------------------




 
Section 11.03.                                        Discharge Only Upon
Payment in Full; Reinstatement in Certain Circumstances.  Each of the Company’s
obligations hereunder shall remain in full force and effect until the
Commitments shall have terminated and the principal of and interest on the Loans
and all other amounts payable hereunder by the Company and each other Borrower
under this Agreement shall have been paid in full in cash (or backed by a
standby letter of credit or cash collateralized, in each case in amounts and on
terms satisfactory to the Administrative Agent).  If at any time any payment of
the principal of or interest on any Loan or any other amount payable by any
other Borrower under this Agreement is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of such Borrower
or otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.
 
Section 11.04.                                        Waiver by the Company. 
The Company irrevocably waives acceptance of its guaranty under this Article 11,
presentment, demand (except as provided in Section 11.01), protest and any
notice not provided for herein, as well as, solely for purposes of Article 11
any requirement that at any time any action be taken by any Person against any
Borrower or any other Person.  The Company’s guaranty hereunder is a guaranty of
payment and not merely of collection.
 
Section 11.05.                                        Subrogation.  Upon making
any payment with respect to any Borrower hereunder, the Company shall be
subrogated to the rights of the payee against such Borrower with respect to such
payment; provided that the Company shall not enforce any payment by way of
subrogation unless all amounts of principal of and interest on the Loans to such
Borrower and all other amounts payable by such Borrower under this Agreement
have been paid in full in cash.
 
Section 11.06.                                        Stay of Acceleration.  If
acceleration of the time for payment of any amount payable by any Borrower under
this Agreement is stayed upon insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Company hereunder forthwith
on demand by the Administrative Agent made at the request of the Required
Lenders.
 
Section 11.07.                                        Continuing Guaranty.  The
Company’s guaranty hereunder is a continuing guaranty, shall be binding on the
Company and its successors and assigns, and shall be enforceable by the
Lenders.  If all or part of any Lender’s interest in any obligation guaranteed
by the Company is assigned or otherwise transferred, the transferor’s rights
under the Company’s guaranty, to the extent applicable to the obligation so
transferred, shall automatically be transferred with such obligation.
 
ARTICLE 12
Miscellaneous
 
Section 12.01.                                        Notices.  (a) Except in
the case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
 
64

--------------------------------------------------------------------------------




 
(i)    if to the Company, to it at Cummins Inc., 500 Jackson Street, Box 3005,
Columbus, Indiana  47202-3005, Attention of Vice President/Treasurer (Email:
donald.jackson@cummins.com);
 
(ii)    if to any Subsidiary Borrower, to it care of the Company;
 
(iii)   if to the Administrative Agent:
 
(A)     if such notice is required by the terms hereof to be given to the
Administrative Agent at its London office, to J.P. Morgan Europe Limited, Loans
Agency 6th Floor, 25 Bank Street, Canary Wharf, London E145JP, United Kingdom,
Attention: Loans Agency (Facsimile: +44-20-7777-2360; Email:
Loan_and_agency_london@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A.,
500 Stanton Christiana Road, NCC5/ 1st Floor, Newark, DE 19713, Attention of
Loan & Agency Services Group – Joe Aftanis (Phone: 303-552-0847; Facsimile:
302-634-3301; Email: joe.aftanis@jpmorgan.com);
 
(B)    otherwise to JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road,
NCC5/1st Floor, Newark, DE 19713, Attention of Loan & Agency Services Group –
Joe Aftanis (Phone: 303-552-0847; Facsimile: 302-634-3301; Email:
joe.aftanis@jpmorgan.com);
 
(iv)  if to JPMCB as Swingline Lender, to it at JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713, Attention of Loan &
Agency Services Group – Joe Aftanis (Phone: 303-552-0847; Facsimile:
302-634-3301; Email: joe.aftanis@jpmorgan.com);
 
(v)    if to Bank of America, N.A. as Swingline Lender, to it at Bank of
America, N.A., 901 Main St. 14th Floor, TX1-492-14-11, Dallas, TX 75202.3735,
Attention of Jennifer Ollek (Phone: 972-338-3767; Facsimile: 214-290-8374;
Email: Jennifer.a.ollek@baml.com);
 
(vi)    if to Citibank, N.A., as Swingline Lender,
 
(A)    for Swingline Loans made in Dollars, to it at 1615 Brett Road, Building
III., New Castel, DE 19720, Attention of Loan Administration (Facsimile:
646-274-5000; Email: GLOriginationOps@citigroup.com);
 
(B)    for Swingline Loans made in Euros or Pound Sterling, to it at Citibank
Europe PLC, Poland Branch, 8 Chałubińskiego Street, 00-613, Warsaw, Poland
(Facsimile: 0044-207-655-2380; Email: londonloans@citi.com);
 
(vii)   if to HSBC Bank USA, N.A., as Swingline Lender, to it at 452 Fifth
Avenue, New York, NY 10018, Attention of Loan Administration (Phone:
212-525-1529; Facsimile: 847-793-3415; Email: CTLANY.LoanAdmin@us.hsbc.com);
 
(viii)  if to ING Bank N.V., Dublin Branch, as Swingline Lender, to it at ING
Bank N.V., Block 4, Dundrum Town Centre, Sandyford Road, Dundrum, D16 A4W6,
Ireland, Attention of Suzanne Kenny (Phone: +353-1-638-4015; Facsimile: +353 1
638 4050; Email: wlo.exe.cfil.cb.locations@ing.nl); and
 
65

--------------------------------------------------------------------------------




 
(ix)      if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)  Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received during the recipient’s normal business hours.
 
Section 12.02.                                        Waivers; Amendments.  (a)
No failure or delay by the Administrative Agent or any Lender in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
 
(b)  No Loan Document nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders; provided that no such agreement shall:
 
(i)    (A) increase the Commitment of any Lender without the written consent of
such Lender, (B) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than with respect to the incremental 2% included in the
determination of the applicable interest rate under Section 2.12(d)), or reduce
any fees payable hereunder, without the written consent of each Lender directly
and adversely affected thereby, (C) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (D) change
Section 2.18(b) or Section 2.18(c) in a manner that would alter the pro rata
sharing of payments required thereby, or change any provision requiring that
funding of amounts by the Lenders be on a ratable basis, without the written
consent of each Lender directly and adversely affected thereby, (E) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (F) release the Company from its guaranty under Article 11 hereof,
or limit its liability in respect of such guaranty, without the written consent
of each Lender, or (G) change any of the provisions of Section 2.23 without the
consent of the Administrative Agent and the Swingline Lenders; provided that no
consent of any Defaulting Lender shall be required pursuant to clause (D) or (E)
above as to any modification that does not adversely affect such Defaulting
Lender in a non-ratable manner;
 
66

--------------------------------------------------------------------------------




 
(ii)    amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Swingline Lender under any Loan Document without the
prior written consent of the Administrative Agent or such Swingline Lender, as
the case may be; or
 
(iii)   (A) subject any Subsidiary Borrower to any additional obligation without
the written consent of such Borrower, (B) increase the principal of or rate of
interest on any outstanding Loan of any Subsidiary Borrower without the written
consent of such Borrower, (C) accelerate the stated maturity of any outstanding
Loan of any Subsidiary Borrower without the written consent of such Borrower or
(D) change this proviso (iii) without the prior written consent of each
Subsidiary Borrower.
 
(c)  Notwithstanding any provision herein to the contrary, as to any amendment,
amendment and restatement or other modifications otherwise approved in
accordance with this Section, it shall not be necessary to obtain the consent or
approval of any Lender that, upon giving effect to such amendment, amendment and
restatement or other modification, would have no Commitment or outstanding Loans
so long as such Lender receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.  For the avoidance of doubt, and notwithstanding
any provision in this Agreement to the contrary, it shall not be necessary to
obtain the consent or approval of any Lender to effectuate, pursuant to Section
2.09(a), the conversion of any Revolving Loans into Term Loans and therewith
extend the Maturity Date for such Term Loans to the first anniversary of the
Commitment Termination Date.
 
(d)  Notwithstanding any provisions herein to the contrary, if the
Administrative Agent and the Company acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Company shall be permitted to amend, modify or supplement such provision to cure
such ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement, so long as, in each case, the Lenders shall have
received at least ten Domestic Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within ten Domestic Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment.
 
67

--------------------------------------------------------------------------------






 
Section 12.03.                                        Expenses; Indemnity;
Damage Waiver.  (a) The Company shall pay (i) all reasonable and documented
out‑of‑pocket expenses incurred by the Administrative Agent, and its Affiliates,
including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof,
including, for the avoidance of doubt, any documentation in connection with the
Company’s election to effectuate the Term Loan Election (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
(b)  The Company shall indemnify the Administrative Agent, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding, whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto, relating to (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated thereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence or willful misconduct of such Indemnitee or any of its
Affiliates or representatives, (ii) from the material breach in bad faith by
such Indemnitee of its express obligations under the Loan Documents or (iii) a
dispute solely among Indemnitees (other than a dispute involving a claim against
an Indemnitee in its capacity as an arranger or agent in respect of the
Agreement, and in any such event described in this clause (iii) solely to the
extent that the underlying dispute does not arise as a result of any action,
inaction, representation or misrepresentation of, or information provided, or
that was failed to be provided, by or on behalf of, the Company or any of its
Subsidiaries).
 
(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent or any Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Swingline Lender in its capacity as such.
 
68

--------------------------------------------------------------------------------




 
(d)  To the extent permitted by applicable law, each Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, the Loan Documents or any agreement or instrument contemplated thereby, the
Transactions, any Loan or the use of the proceeds thereof.
 
(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.
 
Section 12.04.                                        Successors and Assigns. 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.  The parties hereby agree that Merrill Lynch, Pierce, Fenner &
Smith Incorporated (“MLPFS”) may, without notice to the Company or any other
Credit Party, assign its rights and obligations under this Agreement to any
other registered broker-dealer organized in the United States that is
wholly-owned by Bank of America Corporation to which (i) all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement and (ii) MLPFS assigns its rights and
obligations as an arranger under syndicated credit facilities generally.
 
(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A)   the Company; provided that (x) no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) (it being understood that the Company shall nevertheless receive
prompt notice of any such assignment to a Lender, an Affiliate of a Lender or an
Approved Fund) or, if an Event of Default under paragraph (b), (c), (g) or (h)
of Article 8 has occurred and is continuing, any other assignee and (y) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten
Euro-Currency Business Days after receipt of written notice thereof; and
 
69

--------------------------------------------------------------------------------




 
(B)    the Administrative Agent and each Swingline Lender; provided that no
consent of the Administrative Agent or any Swingline Lender, shall be required
for an assignment to an assignee that is a Lender or an Affiliate of a Lender
immediately prior to giving effect to such assignment.
 
(ii)    Assignments shall be subject to the following additional conditions:
 
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent; provided that no such consent of the Company shall be
required if an Event of Default under paragraph (b), (c), (g) or (h) of Article
8 has occurred and is continuing;
 
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(E)    in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in paragraph (i) of the first proviso to Section 12.02(b) that
affects such CLO; and
 
(F)    no assignment, whether in whole or in part (including participations),
may be made to (i) the Borrower or any of its Affiliates or subsidiaries, (ii)
any Defaulting Lender or any Person who, upon becoming a Lender, would
constitute a Defaulting Lender, (iii) a natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) or (iv) Disqualified Institution without the prior written
consent of the Borrower.
 
70

--------------------------------------------------------------------------------




 
For the purposes of this Section 12.04(b), the terms “Approved Fund”, “CLO” and
“Disqualified Institution” have the following meanings:
 
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.
 
“Disqualified Institution” means Persons (or Affiliates of Persons) that are
reasonably determined by the Company to be competitors of the Company or its
Subsidiaries and which have been specifically identified by name by the Company
to the Administrative Agent and the Lenders in writing prior to the Effective
Date; provided that, the Company, by notice to the Administrative Agent and the
Lenders after the Effective Date, shall be permitted to supplement or modify the
list of Disqualified Institutions from time to time in writing, identifying by
name additional such competitors (or Affiliates thereof) that shall be
Disqualified Institutions and each such supplement shall become effective five
(5) Domestic Business Days after the Administrative Agent has posted such
supplement to all Lenders (including through electronic communications), but
which shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans (but
solely with respect to such Loans).  It is understood and agreed that the
Administrative Agent shall have no responsibility, liability or duty, to
ascertain, inquire, monitor or enforce whether any Lender or potential Lender is
a Disqualified Institution.
 
(iii)   Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obliga-tions
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.17 and 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
 
71

--------------------------------------------------------------------------------




 
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and each Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Company and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)  (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) each Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) in the case of any sale of a
participation to a Disqualified Institution, the Borrower shall have provided
its prior written consent thereto.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in paragraph (i) of the first proviso to Section 12.02(b) that affects
such Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15, 2.16 and Section 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of each Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or, if different, under Sections 871(h)
or 881(c) of the Code.  The entries in the Participant Register shall be
conclusive absent clearly demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
72

--------------------------------------------------------------------------------




 
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.16 unless the Participant complies with the obligations of (e), (f),
(g), (h) and (i) of Section 2.16, as applicable, as if it were a Lender (it
being understood that the documentation required shall be delivered to the
participating Lender and, if required by law for reduced withholding, copies
shall be delivered to the Company and the Administrative Agent).
 
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(e)  The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(f)  Notwithstanding anything to the contrary in this Section 12.04, or
elsewhere in this Agreement, the consent of the Company shall be required (such
consent not to be unreasonably withheld or delayed) for an assignment to an
assignee that is an EEA Financial Institution unless an Event of Default under
paragraph (b), (c), (g) or (h) of Article 8 has occurred and is continuing at
the time of such assignment.
 
Section 12.05.                                        Survival.  All covenants,
agreements, representations and warranties made by the Company and any other
Borrower herein and in the certificates or other instru-ments  delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid (other than those backed
by a standby letter of credit or cash collateralized, in each case in amounts
and on terms satisfactory to the Administrative Agent) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16, 2.17 and 12.03 and Article 9 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
 
73

--------------------------------------------------------------------------------




 
Section 12.06.                                        Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 12.07.                                        Severability.  Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
Section 12.08.                                        Right of Set-off.  If an
Event of Default shall have occurred and be continuing and the maturity of the
Loans has been accelerated under Article 8, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding
deposits held in a trustee, fiduciary, agency or similar capacity or otherwise
for the benefit of a third party) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Credit Party against any of and all the obligations of such Credit Party now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.
 
74

--------------------------------------------------------------------------------






 
Section 12.09.                                        Governing Law;
Jurisdiction; Consent to Service of Process.  (a) This Agreement shall be
construed in accordance with and governed by the internal law of the State of
New York.
 
(b)  Each Credit Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment arising out of
or relating to any Loan Document, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that the Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against any Credit
Party or its properties in the courts of any jurisdiction.
 
(c)  Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 12.01; provided that each Subsidiary
Borrower irrevocably appoints the Company as agent of process and consents to
service of process to the Company in the manner provided for notices in Section
12.01.  Nothing in any Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
Section 12.10.                                        WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
75

--------------------------------------------------------------------------------




 
Section 12.11.                                        Judgment Currency.  If,
under any applicable law and whether pursuant to a judgment being made or
registered against any Borrower or for any other reason, any payment under or in
connection with any Loan Document is made or satisfied in a currency (the “Other
Currency”) other than that in which the relevant payment is due (the “Required
Currency”) then, to the extent that the payment (when converted into the
Required Currency at the rate of exchange on the date of payment or, if it is
not practicable for the party entitled thereto (the “Payee”) to purchase the
Required Currency with the Other Currency on the date of payment, at the rate of
exchange as soon thereafter as it is practicable for it to do so) actually
received by the Payee falls short of the amount due under the terms of any Loan
Document, such Borrower shall, to the extent permitted by law, as a separate and
independent obligation, indemnify and hold harmless the Payee against the amount
of such short-fall.  For the purpose of this Section, “rate of exchange” means
the rate at which the Payee is able on the relevant date to purchase the
Required Currency with the Other Currency and shall take into account any
premium and other costs of exchange.
 
Section 12.12.                                        Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
Section 12.13.                                        Confidentiality.  Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and will agree to keep such Information
confidential), (b) to the extent requested by any central bank or the Federal
Reserve or by any regulatory authority having jurisdiction over it or in
connection with any pledge or assignment permitted under Section 12.04(d),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations under this Agreement, (g) with the prior written consent of the
Company, (h) to the extent requested by ratings agencies or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Company.  For
the purposes of this Section, “Information” means all information received from
or on behalf of the Company or any of its Affiliates relating to the Company or
its business or any of its Affiliates or their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Company.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
76

--------------------------------------------------------------------------------




 
Section 12.14.                                        USA Patriot Act
Notification.  Each Lender subject to the Act (as defined below) hereby notifies
the Borrowers that, pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Act.  The Borrowers agree to cooperate with each Lender and provide
true, accurate and complete information to such Lender in response to any such
request.
 
Section 12.15.                                        No Fiduciary Duty.  (a)
Each Agent, each Lender and their Affiliates (collectively, for purposes of this
Section 12.15, the “Lender Parties”), may have economic interests that conflict
with those of the Borrowers.  Each Borrower agrees that, except as expressly
provided otherwise in Section 12.04(b)(iv), nothing in the Loan Documents will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Lender Parties and the Borrowers, its
stockholders or its affiliates in connection with the transactions contemplated
hereby.  The Borrowers acknowledge and agree that (i) the transactions
contemplated by the Loan Documents are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrowers, on the other,
(ii) in connection therewith and with the process leading to such transactions
contemplated by the Loan Documents each of the Lender Parties is acting solely
as a principal and not the fiduciary of each of the Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of any Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender Party or any of its affiliates has advised
or is currently advising any Borrower on other matters) and (iv) each Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate.  Each Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto.  Each Borrower
agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Borrower, in connection with the transactions contemplated hereby or the process
leading thereto.
 
(b)  The Credit Parties further acknowledge and agree, and acknowledges its
subsidiaries’ understanding, that each Lender Party and each agent, joint
bookrunner and joint lead arranger in respect of this Agreement is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Lender Party, agent, joint
bookrunner or joint lead arranger in respect of this Agreement may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, any Credit Party and other companies with which any Credit
Party may have commercial or other relationships.  With respect to any
securities and/or financial instruments so held by any Lender Party or any such
agent, joint bookrunner or joint lead arranger or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
 
77

--------------------------------------------------------------------------------




 
(c)  In addition, the Credit Parties acknowledge and agree, and acknowledge
their subsidiaries’ understanding, that each Lender Party and its Affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which any Credit
Party may have conflicting interests regarding the transactions described herein
and otherwise.  No Lender Party nor its Affiliates will use confidential
information obtained from any Credit Party, its Affiliates and/or its
representatives by virtue of the Transactions contemplated by the Loan Documents
or their other relationships with any Credit Party in connection with the
performance by such Lender Party or its Affiliates of services for other
companies, and no Lender Party nor its Affiliates will furnish any such
information to other companies.  The Credit Parties also acknowledge that no
Lender Party has any obligation to use in connection with the Transactions
contemplated by the Loan Documents, or to furnish to any Credit Party,
confidential information obtained from other companies.
 
Section 12.16.                                        Acknowledgement and
Consent to Bail-in of EEA Financial Institutions.  Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
 
(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i)    a reduction in full or in part or cancellation of any such liability;
 
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
 
(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify the Company and the Administrative Agent if it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action could reasonably be expected to be asserted against such Lender).
 
[Signature pages follow]
 
78

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 
CUMMINS INC.
 


 
By:  /s/ Donald G. Jackson  
Name:   Donald G. Jackson
Title: Vice President – Treasurer
 




CUMMINS LTD.
 


 
By:   /s/ Antonio Leitao  
Name:   Antonio Leitao
Title: Director
 


 
CUMMINS POWER GENERATION LTD.
 


 
By:   /s/ Antonio Leitao  
Name:  Antonio Leitao
Title: Director
 


 
CUMMINS GENERATOR TECHNOLOGIES LIMITED




By:  /s/ Antonio Leitao  
Name:  Antonio Leitao
Title: Director
 
[Signature Page to 364-Day Credit Agreement (Cummins 2017)]

--------------------------------------------------------------------------------




CMI GLOBAL EQUITY HOLDINGS C.V.
 

By:
CUMMINS INTERNATIONAL FINANCE LLC, its general partner, and
CMI INTERNATIONAL FINANCE PARTNER 2 LLC, its limited partner



 
By:     /s/ Donald G. Jackson  
Name: Donald G. Jackson
Title: Manager
 


 
CUMMINS GLOBAL FINANCING LP
 

By:
CMI INTERNATIONAL FINANCE PARTNER 3 LLC, its general partner, and
CMI INTERNATIONAL FINANCE PARTNER 1 LLC, its limited partner



 
By:     /s/ Terren B.
Magid                                                                                
Name: Terren B. Magid
Title: Manager
 


 
CUMMINS EMEA HOLDINGS LIMITED
 


 
By:  /s/ Antonio Leitao  
Name:  Antonio Leitao
Title: Director
 

--------------------------------------------------------------------------------




 
CUMMINS INTERNATIONAL HOLDINGS
COOPERATIEF U.A.
 


 
By:  /s/ Robbert Frassino  
Name: Robbert Frassino
Title: Director A
 


By:  /s/ Joseph Rigler   
Name: Joseph Rigler 
Title: Director B
 


 
CIFC WORLDWIDE PARTNER C.V.
 



By:
CUMMINS GLOBAL FINANCING LP, its general partner




By:
CMI INTERNATIONAL FINANCE PARTNER 3 LLC, its general partner, and
CMI INTERNATIONAL FINANCE PARTNER 1 LLC, its limited partner





By: /s/ Terren B.
Magid                                                                      
      Name: Terren B. Magid
      Title: Manager
 


POWER GROUP INTERNATIONAL
(OVERSEAS HOLDINGS) LIMITED
 


 
By:   /s/ Joseph Rigler   
Name: Joseph Rigler 
Title: Director
 

--------------------------------------------------------------------------------




CMI UK FINANCING LP
 

By:
CMI INTERNATIONAL FINANCE PARTNER 4 LLC, its limited partner, and
CUMMINS INTERNATIONAL HOLDINGS LLC, its general partner



 
By: /s/ Terren B.
Magid                                                                                
   Name: Terren B. Magid
         Title: Manager


 


 
CMI UK FINANCE LP
 

By:
CMI INTERNATIONAL FINANCE PARTNER 3 LLC, its general partner, and
CMI INTERNATIONAL FINANCE PARTNER 1 LLC, a limited partner



 
By: /s/ Terren B.
Magid                                                                                
   Name: Terren B. Magid
         Title: Manager




CMI UK FINANCE LP
 

By:
CUMMINS CV MEMBER LLC, a limited partner



 
By: /s/ Mark J.
Sifferlen                                                                                
   Name: Mark J. Sifferlen
         Title: Manager
 
 

 
 


--------------------------------------------------------------------------------

 
 
CMI AFRICA HOLDINGS B.V.
 


 
By:   /s/ Robbert Frassino  
Name: Robbert Frassino
Title: Director A
 


By:  /s/ Joseph Rigler   
Name: Joseph Rigler 
Title: Director B
 






CMI GLOBAL EQUITY HOLDINGS B.V.
 


 
By:  /s/ Robbert Frassino  
Name: Robbert Frassino
Title: Managing Director A
 


By:  /s/ Joseph Rigler   
Name: Joseph Rigler 
Title: Managing Director B
 







 

--------------------------------------------------------------------------------


 






 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, a Swingline Lender and a Lender
     
By:
/s/ Robert P. Kellas
   
Name: Robert P. Kellas
Title: Executive Director
     
BANK OF AMERICA, N.A.,
as a Swingline Lender and a Lender,
     
By:
/s/ Brian Lukehart
   
Name: Brian Lukehart
Title: Director
     
CITIBANK, N.A.,
as a Swingline Lender and a Lender,
     
By:
/s/ Richard Rivera
   
Name: Richard Rivera
Title: Vice President
     
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Swingline Lender and a Lender,
     
By:
/s/ Matthew McLaurin
   
Name: Matthew McLaurin
Title: Director

 




[Signature Page to 364-Day Credit Agreement (Cummins 2017)]

--------------------------------------------------------------------------------


 

 
ING BANK N.V., DUBLIN BRANCH,
as a Swingline Lender and a Lender,
     
By:
/s/ Sean Hassett
   
Name: Sean Hassett
Title: Director
 
 
 
By:
/s/ Stephen Farrelly
   
Name: Stephen Farrelly
Title: Vice President
 
 
 
THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as a Lender
     
By:
/s/ Thomas Danielson
   
Name: Thomas Danielson
Title: Authorized Signatory
     
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
     
By:
/s/ Gordon Yip
   
Name: Gordon Yip
Title: Director
 
 
By:
/s/ Jill Wong
   
Name: Jill Wong
Title: Director
 
     
GOLDMAN SACHS BANK USA, as a Lender
     
By:
/s/ Ryan Durkin
   
Name: Ryan Durkin
Title: Authorized Signatory


 
 
[Signature Page to 364-Day Credit Agreement (Cummins 2017)]
 
 

--------------------------------------------------------------------------------

 

 
MIZUHO BANK, LTD., as a Lender
     
By:
/s/ Donna DeMagistris
   
Name: Donna DeMagistris
Title: Authorized Signatory
         
STANDARD CHARTERED BANK, as a Lender
     
By:
/s/ Daniel Mattern
   
Name: Daniel Mattern
Title: Associate Director


 
 
[Signature Page to 364-Day Credit Agreement (Cummins 2017)]

--------------------------------------------------------------------------------

 
 
Schedule 2.01A
 
COMMITMENTS


 

 
Commitment
Percentage
of Total
Commitment
JPMorgan Chase Bank, N.A.
$120,000,000.00
12.0%
Bank of America, N.A.
$120,000,000.00
12.0%
Citibank, N.A.
$120,000,000.00
12.0%
HSBC Bank USA, N.A.
$120,000,000.00
12.0%
ING Bank N.V., Dublin Branch
$120,000,000.00
12.0%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$80,000,000.00
8.0%
Credit Agricole Corporate and Investment Bank
$80,000,000.00
8.0%
Goldman Sachs Bank USA
$80,000,000.00
8.0%
Mizuho Bank, Ltd.
$80,000,000.00
8.0%
Standard Chartered Bank
$80,000,000.00
8.0%
Total
$1,000,000,000.00
100.0%



 

--------------------------------------------------------------------------------




Schedule 2.01B
 
SWINGLINE COMMITMENTS


 

 
Swingline Commitment
Percentage
of Total
Swingline Commitment
JPMorgan Chase Bank, N.A.
$30,000,000.00
20.0%
Bank of America, N.A.
$30,000,000.00
20.0%
Citibank, N.A.
$30,000,000.00
20.0%
HSBC Bank USA, N.A.
$30,000,000.00
20.0%
ING Bank N.V., Dublin Branch
$30,000,000.00
20.0%
Total
$150,000,000.00
100.0%





--------------------------------------------------------------------------------

EXHIBIT A
 
[FORM OF] ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[____________________] (the “Assignor”) and [____________________] (the
“Assignee”).  Capitalized definitional terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.  The Assignee hereby
represents and warrants that it is not a Disqualified Institution.
 
1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower(s):
Cummins Inc., Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator
Technologies Limited, CMI Global Equity Holdings C.V., Cummins Global Financing
LP, Cummins EMEA Holdings Limited, Cummins International Holdings Cooperatief
U.A., CIFC Worldwide Partner C.V., Power Group International (Overseas Holdings)
Limited, CMI UK Financing LP, CMI UK Finance LP, CMI Africa Holdings B.V., and
CMI Global Equity Holdings B.V.






--------------------------------------------------------------------------------

1 Select as applicable.
A-1

--------------------------------------------------------------------------------




4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement
     
5.
Credit Agreement:
The 364-Day Credit Agreement dated as of September 5, 2017 among Cummins Inc.,
Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator Technologies
Limited, CMI Global Equity Holdings C.V., Cummins Global Financing LP, Cummins
EMEA Holdings Limited, Cummins International Holdings Cooperatief U.A., CIFC
Worldwide Partner C.V., Power Group International (Overseas Holdings) Limited,
CMI UK Financing LP, CMI UK Finance LP, CMI Africa Holdings B.V., CMI Global
Equity Holdings B.V., the Eligible Subsidiaries referred to therein, the Lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent and Swingline Lender, Bank of America, N.A., as Swingline Lender, ING Bank
N.V., Dublin Branch, as Swingline Lender, Citibank, N.A., as Swingline Lender,
HSBC Bank USA, N.A., as Swingline Lender and the other agents parties thereto
     
6.
Assigned Interest:
 



Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:



--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
A-2

--------------------------------------------------------------------------------




 
 

   ASSIGNOR      
[NAME OF ASSIGNOR]
       
By:
     
Name:
Title:
 



 
 

   ASSIGNEE      
[NAME OF ASSIGNEE]
       
By:
     
Name:
Title:
 



A-3

--------------------------------------------------------------------------------




Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By:
     
Name:
Title:
   



[Consented to:]


[NAME OF SWINGLINE LENDER]3
       
By:
     
Name:
Title:
   



[Consented to:]


CUMMINS INC.4
 
By:
     
Name:
Title:
   





--------------------------------------------------------------------------------

3 To be included if the consent of the Swingline Lenders is required pursuant to
Section 12.04(b) of the Credit Agreement.
4 To be included if the consent of the Company is required pursuant to Section
12.04(b) or (f) of the Credit Agreement.
 
A-4

--------------------------------------------------------------------------------


ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1            Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents thereunder, (iii) the financial condition of the Borrowers, any
of their Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrowers, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.            Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any arrangers or any other Lender and their
respective Related Parties, and (v) attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement (including Section 2.16 thereof), duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any arranger, the Assignor or any other
Lender and their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
A-5

--------------------------------------------------------------------------------




 
3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or email shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
A-6

--------------------------------------------------------------------------------



 
EXHIBIT B-1
 
[FORM OF OPINION OF COMPANY’S EXTERNAL COUNSEL]
 
ATTORNEYS AT LAW
 
777 EAST WISCONSIN AVENUE
MILWAUKEE, WI  53202-5306
414.271.2400 TEL
414.297.4900 FAX
www.foley.com


CLIENT/MATTER NUMBER
089934-0809


September 5, 2017
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders, care of the Administrative Agent
500 Stanton Christiana Road
Newark, Delaware 19713


Re: Cummins Inc. External Counsel Legal Opinion Regarding the 364-Day Credit
Agreement


Ladies and Gentlemen:
 
We have acted as special New York counsel to Cummins Inc., an Indiana
corporation (the “Company”), its subsidiaries, Cummins Ltd., Cummins Power
Generation Ltd., Cummins Generator Technologies Limited, CMI Global Equity
Holdings C.V., Cummins Global Financing LP, Cummins EMEA Holdings Limited,
Cummins International Holdings Cooperatief U.A., CIFC Worldwide Partner C.V.,
Power Group International (Overseas Holdings) Limited, CMI UK Financing LP, CMI
UK Finance LP, CMI Africa Holdings B.V., and CMI Global Equity Holdings B.V.
(collectively, the “Original Subsidiary Borrowers”; the Original Subsidiary
Borrowers, together with the Company, the “Opinion Parties”, and individually,
an “Opinion Party”), in connection with, and give this opinion pursuant to,
Section 4.01(b) of the 364-Day Credit Agreement (the “Credit Agreement”) dated
as of the date hereof among the Opinion Parties, the Eligible Subsidiaries
referred to therein, the Lenders and Agents party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and Swingline Lender and each promissory note (collectively, the
“Notes”), if any, dated as of the date hereof made by an Opinion Party and
payable to the order of a Lender.  Except as otherwise indicated herein,
capitalized definitional terms in this opinion have the meanings set forth in
the Credit Agreement.  The Credit Agreement and the Notes are referred to herein
as the “Loan Documents.”
 
In connection with this opinion, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of such documents, corporate
records, certificates and other instruments as we have deemed necessary or
appropriate for purposes of this opinion, including the Credit Agreement and the
Notes.
 
We note that various issues concerning certain corporate matters regarding the
Company are addressed in the opinion dated the date hereof of Sharon R. Barner,
counsel to the Company, and various issues concerning the Original Subsidiary
Borrowers under England and Wales law and Netherlands law are addressed in the
opinions dated the date hereof of Joseph Rigler, counsel to the Original
Subsidiary Borrowers, in each case separately provided to you, and we express no
opinion with respect to those matters (and we have, with your permission, relied
in this opinion on such opinions of Sharon R. Barner and Joseph Rigler as to
such matters without independent verification of the substance of such
opinions).
 
B-1-1

--------------------------------------------------------------------------------



 


 
In rendering this opinion, we have, with your permission, and without
investigation, verification or inquiry, (i) relied as to all factual matters on
the representations, warranties and certifications of the parties set forth in
the Loan Documents and each of the certificates delivered pursuant thereto and
(ii) assumed that:
 

(a)
Each of the parties to the Loan Documents is duly organized and validly existing
under the laws of its jurisdiction of organization;

 

(b)
Each of the parties to the Loan Documents has the necessary right, power, and
authority to execute and deliver, and perform its obligations under, the Loan
Documents; the transactions therein contemplated have been duly authorized by
all parties thereto; the Loan Documents have been duly executed, delivered, and
accepted by all parties thereto; and the Loan Documents constitute the legal,
valid, and binding obligation of all parties thereto, other than the Opinion
Parties;

 

(c)
There is no oral or written agreement, understanding, course of dealing, or
usage of trade that affects the rights and obligations of the parties set forth
in the Loan Documents or that would have an effect on the opinions expressed
herein; there are no judgments, decrees, or orders that impair or limit the
ability of any Opinion Party to enter into, execute, and deliver and perform,
observe, and be bound by the Loan Documents and the transactions contemplated
therein; all material terms and conditions of the relevant transactions are
correctly and completely reflected in the Loan Documents and there has been no
waiver of any of the provisions of the Loan Documents by conduct of the parties
or otherwise;

 

(d)
All natural persons who are signatories to the Loan Documents or the other
documents reviewed by us were legally competent at the time of execution; all
signatures on the Loan Documents and the other documents reviewed by us are
genuine; and the copies of all documents submitted to us are accurate and
complete, each such document that is original is authentic, and each such
document that is a copy conforms to an authentic original;

 

(e)
The execution and delivery of, and performance by each Opinion Party of its
obligations under, the Loan Documents do not: (i) constitute a breach or
violation of the organizational documents of such Opinion Party; (ii) result in
a violation of any applicable law, statute, or regulation; (iii) result in a
violation of any judgment, order, writ, injunction, decree, determination or
award; or (iv) constitute an event of default under or result in a breach or
violation of any agreement or other instrument (a) which affects or purports to
affect the Opinion Parties’ rights to borrow money, or (b) violation of which
could have a material adverse effect on the property, financial condition, or
business operations of any Opinion Party; and

 

B-1-2

--------------------------------------------------------------------------------



 


 

(f)
No authorization, consent, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required to be
obtained or made by any Opinion Party for the due execution and delivery of, or
performance of their respective payment obligations under, the Loan Documents
except (i) such as have been duly obtained or made and are in full force and
effect, and (ii) those that may be required under federal securities laws and
regulations.

 
Based upon the foregoing, but subject to the assumptions, qualifications, and
limitations set forth herein, we are of the opinion that:
 
2.            The Loan Documents to which each Opinion Party is a party are the
valid and binding obligations of such Opinion Party enforceable against it in
accordance with their terms.
 
 *            *            *
 
The foregoing opinions are subject to the following additional assumptions and
qualifications:
 
A.            Our opinion is limited by:
 
(i)            Applicable bankruptcy, receivership, reorganization, insolvency,
moratorium, fraudulent conveyance or transfer, preference and other similar laws
and judicially developed doctrines relating to or affecting creditors’ or
secured creditors’ rights and remedies generally;
 
(ii)            General principles of equity, regardless of whether such
principles are considered in a proceeding in equity or at law, and limitations
on the availability of specific performance, injunctive relief, and other
equitable remedies; principles which limit the availability of a remedy under
certain circumstances where another remedy has been elected; principles
requiring reasonableness, good faith and fair dealing in the performance and
enforcement of an agreement by the party seeking enforcement; principles which
may permit a party to cure a material failure to perform its obligations; and
principles affording equitable defenses such as waiver, laches and estoppel;
B-1-3

--------------------------------------------------------------------------------



 
 
(iii)            The possibility that certain rights, remedies, waivers, and
other provisions of the Loan Documents may not be enforceable; nevertheless,
such unenforceability will not render the Credit Agreement invalid as a whole or
preclude (a) judicial enforcement of the obligations of the Opinion Parties to
repay the principal, together with interest thereon (to the extent not deemed a
penalty), as provided in the Credit Agreement or (b) acceleration of the
obligations of the Opinion Parties to repay such principal, together with such
interest, upon a material default in a material provision of the Credit
Agreement; and
 
(iv)            Rights to indemnification which may be limited by applicable law
or equitable principles or otherwise unenforceable as against public policy.
 
B.            We express no opinion herein as to any provision in the Loan
Documents: (i) that relates to the subject matter jurisdiction of any federal
court of the United States of America, or any federal appellate court, to
adjudicate any controversy related to the Loan Documents, (ii) that contains a
waiver of an inconvenient forum, (iii) that relates to a right of set-off in
respect of purchases of interests in Loans or with respect to parties that may
not hold mutual debts, (iv) that provides for liquidated damages or (v) that
relates to the waiver of rights to jury trial.
 
C.            We have made no examination of, and express no opinion as to,
whether or not any Opinion Party is in compliance with any representations or
warranties, affirmative or negative covenants or other obligations contained in
the Loan Documents.
 
D.            We understand that you are satisfying yourselves as to the status
under Section 548 of the United States Bankruptcy Code and applicable state
fraudulent conveyance laws of the obligations of the Opinion Parties under the
Loan Documents and we express no opinion thereon.
 
E.            We express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Opinion Parties to the extent set forth herein) with
any state, federal or other laws or regulations applicable to it or (ii) the
legal or regulatory status or the nature of the business of any party (other
than the Opinion Parties to the extent expressly set forth herein).
 
F.            We express no opinion herein as to: (i) securities or blue sky
laws or regulations; (ii) antitrust or unfair competition laws or regulations;
(iii) zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA,
or other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.
 
G.            We express no opinion as to whether a federal or state court
outside the State of New York will give effect to the New York choice of law
provisions in the Loan Documents.
B-1-4

--------------------------------------------------------------------------------



 
 
 
H.            We express no opinion as to the Opinion Parties’ acknowledgment
and consent to, and agreement to be bound by, the application of Write-Down and
Conversion Powers by an EEA Resolution Authority or the effects of any Bail-in
Action with respect to an EEA Financial Institution.
 
 
The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York in effect on the date hereof as
they presently apply, and we express no opinion herein as to the laws of any
other jurisdiction.  These opinions are given as of the date hereof, they are
intended to apply only to those facts and circumstances that exist as of the
date hereof, and we assume no obligation or responsibility to update or
supplement these opinions to reflect any facts or circumstances that may
hereafter come to our attention or any changes in laws that may hereafter occur,
or to inform the addressees or any other party of any change in circumstances
occurring after the date hereof that would alter the opinions rendered herein.
 
 
This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein.  Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees
hereof.  This opinion may not be used or relied upon for any other purpose,
relied upon by any other party, or filed with or disclosed to any governmental
authority other than a court in connection with the enforcement or protection of
the rights or remedies of any Lender under the Credit Agreement or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent.  Notwithstanding the
foregoing, this opinion may be disclosed to but not relied upon by any Affiliate
of a Lender and this opinion may also be disclosed to and relied upon by (i) any
assignee of any Lender pursuant to the terms of the Credit Agreement and (ii)
any participant in all or a portion of a Lender’s rights and/or obligations
under the Credit Agreement; in each case on the condition that such reliance
must be reasonable under the circumstances existing at the time of reliance,
including any changes in fact or law, or any other developments known or
reasonably knowable at such time.
 
 
 
Very truly yours,
 


 
FOLEY & LARDNER LLP
 


 
B-1-5

--------------------------------------------------------------------------------



 
EXHIBIT B-2
 
[FORM OF OPINION OF INTERNAL COUNSEL FOR THE COMPANY]
 
September 5, 2017
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders, care of the Administrative Agent
500 Stanton Christiana Road
Newark, Delaware 19713
 
Re:  Cummins Inc. Internal Counsel Legal Opinion Regarding the 364-Day Credit
Agreement
 
Ladies and Gentlemen:


Reference is made to the 364-Day Credit Agreement dated as of the date hereof
(the “Credit Agreement”), among Cummins Inc., an Indiana corporation (the
“Company”), its subsidiaries, Cummins Ltd., Cummins Power Generation Ltd.,
Cummins Generator Technologies Limited, CMI Global Equity Holdings C.V., Cummins
Global Financing LP, Cummins EMEA Holdings Limited, Cummins International
Holdings Cooperatief U.A., CIFC Worldwide Partner C.V., Power Group
International (Overseas Holdings) Limited, CMI UK Financing LP, CMI UK Finance
LP, CMI Africa Holdings B.V., and CMI Global Equity Holdings B.V. (collectively,
the “Original Subsidiary Borrowers” and, together with the Company, the “Credit
Parties”), the Eligible Subsidiaries referred to therein, the Lenders and Agents
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Swingline Lender. This opinion is
being delivered to you pursuant to Section 4.01(b) of the Credit Agreement. The
opinions expressed herein are as of the date hereof and limited to the laws of
the State of Indiana and the federal laws of the United States. Capitalized,
definitional terms used but not defined herein have the meanings assigned to
them in the Credit Agreement.


I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to the Credit Parties, and various issues concerning the Original
Subsidiary Borrowers under England and Wales law and Netherlands law are
addressed in the opinions dated the date hereof of Joseph Rigler, counsel to the
Original Subsidiary Borrowers, in each case separately provided to you. I
express no opinion with respect to those matters, and I have, with your
permission, relied in this opinion on such opinions of Foley & Lardner LLP and
Joseph Rigler as to such matters without independent verification of the
substance of such opinions.


As Vice President and General Counsel of the Company, I advise you that, in my
opinion:
B-2-1

--------------------------------------------------------------------------------



 


            1.            The Company is a corporation duly organized, validly
existing and in good standing under the laws of Indiana; the Company is duly
qualified as a foreign corporation and in good standing in every other
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a material adverse
effect on (a) the business, assets, operations or financial condition of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform any of its material obligations under the Loan Documents or (c) the
validity or enforceability of, or the rights of or remedies available to the
Lenders under, the Loan Documents (a “Material Adverse Effect”).


            2.            The Company has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect; the Company has the power and authority to execute, deliver and perform
its obligations under the Loan Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party, and to make the
contemplated borrowings thereunder; and the Company has duly executed and
delivered the Credit Agreement.


            3.            The Transactions (a) have been duly authorized by all
requisite corporate action (including any stockholder action, if required) on
the part of the Company and (b) will not (i) materially violate any provision of
law, statute, rule or regulation applicable to the Company, (ii) to the best of
my knowledge, materially violate any order of any Governmental Authority having
applicability to the Company, (iii) materially violate any provision of the
Restated Articles of Incorporation or By-laws of the Company, (iv) to the best
of my knowledge, constitute a material default under any material indenture or
loan or credit agreement, or any other material agreement or instrument, to
which the Company is a party or by which its properties may be bound or (v)
result in the creation or imposition of any Lien upon any property or assets of
the Company (except as may be required under any Loan Document). The Company is
not in material default under or in material violation of its Restated Articles
of Incorporation or its By-laws or any such law, rule, regulation, order, writ,
judgment, decree, determination, award, or material agreement pertaining to
borrowed money or similar instrument.


The opinion expressed in paragraph 3 above does not extend to compliance by the
Company with any financial covenants or ratios or similar provisions requiring
financial calculations, or any restriction or limitation expressed as an amount
or percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which the Company is party or by which its properties may be
bound.


            4.            No action, consent or approval of, registration or
filing with or other action by any Governmental Authority, including, without
limitation, the Securities and Exchange Commission (other than (a) routine
disclosure or informational filings and (b) such as have been duly obtained or
made and are in full force and effect), is or will be required in connection
with the execution, delivery and performance by the Company of the Loan
Documents or the contemplated borrowings thereunder.
B-2-2

--------------------------------------------------------------------------------



 
            5.            There are no actions, suits, proceedings or
governmental investigations at law or in equity or by or before any Governmental
Authority pending or, to the best of my knowledge, threatened in writing against
the Company or any of its assets (a) which involve the Loan Documents or the
Transactions or (b) as to which there is a reasonable possibility of an adverse
determination which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
            6.            None of the Credit Parties is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended or (b) subject to any other applicable regulatory scheme
which restricts its ability to incur the indebtedness to be incurred under the
Loan Documents.


            7.            The making of the Loans under the Credit Agreement and
the use of the proceeds thereof as contemplated by the Credit Agreement will not
violate or be inconsistent with any of the provisions of Regulation U or
Regulation X of the Board.


*            *            *


The foregoing opinions are subject to the following additional assumptions and
qualifications:


A.            With respect to my opinions in paragraphs 3 and 4, I express no
opinion as to compliance by the Company with federal or state laws, statutes,
and regulations generally applicable to the conduct of its business or as to
consents, approvals, or other actions by federal or state regulatory authorities
generally required for the conduct of its business.


B.            I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Company to the extent set forth herein) with any
state, federal or other laws or regulations applicable to it or (ii) the legal
or regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein).


C.            I express no opinion herein as to: (i) securities or blue sky laws
or regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA, or
other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.


D.            I express no opinion as to the Credit Parties’ acknowledgment and
consent to, and agreement to be bound by, the application of Write-Down and
Conversion Powers by an EEA Resolution Authority or the effects of any Bail-in
Action with respect to an EEA Financial Institution.


[Remainder of page intentionally left blank]
B-2-3

--------------------------------------------------------------------------------



 




                                      This opinion is limited to the matters set
forth herein, and no opinion may be inferred or implied beyond the matters
expressly contained herein. Except as expressly set forth herein, this opinion
is being provided solely for the purpose of complying with the requirements of
Section 4.01(b) of the Credit Agreement and is being rendered solely for the
benefit of the addressees hereof. This opinion may not be used or relied upon
for any other purpose, relied upon by any other party, or filed with or
disclosed to any governmental authority other than a court in connection with
the enforcement or protection of the rights or remedies of any Lender under any
of the Loan Documents or to a banking examiner or regulator in connection with
an examination of any Lender by such governmental authority, without my prior
written consent. Notwithstanding the foregoing, this opinion may also be
disclosed to and relied upon by (i) Foley & Lardner LLP in connection with their
issuance of their opinion referred to above, (ii) any assignee of any Lender
pursuant to the terms of the Credit Agreement, and (iii) any participant in all
or a portion of a Lender’s rights and/or obligations under the Credit Agreement;
in each case, with respect to clauses (ii) and (iii), on the condition that such
reliance must be reasonable under the circumstances existing at the time of
reliance, including any changes in fact or law, or any other developments known
or reasonably knowable at such time.
 
 
Very truly yours,






Sharon R. Barner


B-2-4

--------------------------------------------------------------------------------



 
EXHIBIT B-3A
 
[FORM OF OPINION OF COUNSEL FOR ORIGINAL
SUBSIDIARY BORROWERS (UK)]
 
September 5, 2017
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders, care of the Administrative Agent
500 Stanton Christiana Road
Newark, Delaware 19713 USA



Re:
Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator Technologies
Limited, Cummins Global Financing LP, Cummins EMEA Holdings Limited, Power Group
International (Overseas Holdings) Limited, CMI UK Financing LP and CMI UK
Finance LP Internal Counsel Legal Opinion Regarding the 364-Day Credit Agreement



Ladies and Gentlemen:


I am Counsel to Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator
Technologies Limited, Cummins EMEA Holdings Limited and Power Group
International (Overseas Holdings) Limited, each a company incorporated under the
laws of the jurisdiction of England and Wales, and Cummins Global Financing LP,
CMI UK Financing LP and CMI UK Finance LP, each a limited partnership organized
under the laws of the jurisdiction of England and Wales (the “UK Original
Subsidiary Borrowers”), and give this opinion pursuant to Section 4.01(b) of the
364-Day Credit Agreement (the “Credit Agreement”) dated as of the date hereof
among Cummins Inc., an Indiana corporation, the UK Original Subsidiary
Borrowers, CMI Global Equity Holdings C.V., Cummins International Holdings
Cooperatief U.A., CIFC Worldwide Partner C.V., CMI Africa Holdings B.V., and CMI
Global Equity Holdings B.V., each a company organized under the laws of the
jurisdiction of the Netherlands (the “Netherlands Original Subsidiary
Borrowers”), the Eligible Subsidiaries referred to therein, the Lenders and
Agents party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) and Swingline Lender. The opinions
expressed herein are as of the date hereof and limited to the laws of England
and Wales. Except as otherwise indicated herein, capitalized definitional terms
in this opinion have the meanings set forth in the Credit Agreement.


I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of the UK Original Subsidiary Borrowers, and nothing has
come to my attention leading me to question the accuracy of such information.
B-3A-1

--------------------------------------------------------------------------------



 
I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrowers and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner counsel to Cummins Inc., in each case separately
provided to you, and I express no opinion with respect to those matters (and I
have, with your permission, relied in this opinion on such opinions of Foley &
Lardner LLP and Sharon R. Barner as to such matters without independent
verification of the substance of such opinions).


Upon the basis of the foregoing, I am of the opinion:


1.            THAT each UK Original Subsidiary Borrower:



(a)
is a company or limited partnership, as applicable, duly organized, validly
existing and, other than CMI UK Finance LP, in good standing under the laws of
the jurisdiction of England and Wales; and

(b)
is a Wholly-Owned Consolidated Subsidiary;



2.            THAT each UK Original Subsidiary Borrower has the corporate or
limited partnership, as applicable, power to execute and perform the Credit
Agreement by authority of its Memorandum and Articles of Association;


3.            THAT each UK Original Subsidiary Borrower has duly executed and
delivered the Credit Agreement;


4.            THAT by virtue of board resolutions passed by the directors or
partners, as applicable, of each of the UK Original Subsidiary Borrowers:

B-3A-2

--------------------------------------------------------------------------------



 

(a)
execution by, and delivery of and performance of, its obligations under the
Credit Agreement has been duly approved;

(b)
the Credit Agreement shall be construed in accordance with and governed by the
law of the State of New York, USA; and

(c)
Cummins Inc. has been validly appointed by each of the UK Original Subsidiary
Borrowers for the service and/or enforcement of judgment in respect of the
Credit Agreement;



5.            THAT execution and delivery of and performance of each of the UK
Original Subsidiary Borrowers’ obligations under the Credit Agreement would not
materially violate any law, statute, regulation or constitutive documents of
such UK Original Subsidiary Borrower (including its Memorandum and Articles of
Association);


6.            THAT execution and delivery of and performance of each of the UK
Original Subsidiary Borrowers’ obligations under the Credit Agreement would not
constitute a material breach of a material contract currently binding upon the
UK Original Subsidiary Borrowers;


7.            THAT no requirement exists for the Credit Agreement to be
registered with, nor sanction or consent obtained from, any regulatory body;


8.            AND THAT to the best of my knowledge after due inquiry, no stamp
duty, registration tax or similar documentary tax or charge is required to be
paid in England and Wales in respect of the execution and delivery and/or
enforcement by legal proceedings of the Loan Documents and/or the performance by
the UK Original Subsidiary Borrowers of their obligations under the Loan
Documents.
 
*            *            *


The foregoing opinions are subject to the following additional assumptions and
qualifications:


A.            With respect to my opinions in paragraphs 5 and 7, I express no
opinion as to compliance by each of the UK Original Subsidiary Borrowers with
laws, statutes, and regulations generally applicable to the conduct of its
business or as to consents, approvals, or other actions by regulatory
authorities generally required for the conduct of its business.


B.            With respect to my opinion in paragraph 6, I express no opinion as
to compliance by the UK Original Subsidiary Borrowers with any financial
covenants or ratios or similar provisions requiring financial calculations, or
any restriction or limitation expressed as an amount or percentage, or
determinations to ascertain whether there is any breach of or default under any
such provisions, or restricted payments test contained in any indenture or loan
or credit agreement, or other material agreement or instrument, to which any of
the UK Original Subsidiary Borrowers is party or by which its properties may be
bound.

B-3A-3

--------------------------------------------------------------------------------



 
C.            I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the UK Original Subsidiary Borrowers to the extent set
forth herein) with any laws or regulations applicable to it or (ii) the legal or
regulatory status or the nature of the business of any party (other than the UK
Original Subsidiary Borrowers to the extent expressly set forth herein).
 
D.            I express no opinion herein as to: (i) securities laws or
regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor or other
employee benefit laws or regulations; (v) tax, environmental, racketeering, or
health and safety laws or regulations; or (vi) local laws, regulations, or
ordinances.


E.            I express no opinion as to the UK Original Subsidiary Borrowers’
acknowledgment and consent to, and agreement to be bound by, the application of
Write-Down and Conversion Powers by an EEA Resolution Authority or the effects
of any Bail-in Action with respect to an EEA Financial Institution.


This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.


[Remainder of page intentionally left blank]
B-3A-4

--------------------------------------------------------------------------------



 


This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.




Yours faithfully,






Joseph Rigler


B-3A-5

--------------------------------------------------------------------------------



 
EXHIBIT B-3B
 
[FORM OF OPINION OF COUNSEL FOR ORIGINAL
SUBSIDIARY BORROWERS (NL)]
 
September 5, 2017
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders, care of the Administrative Agent
500 Stanton Christiana Road
Newark, Delaware 19713 USA



Re:
CMI Global Equity Holdings C.V., Cummins International Holdings Cooperatief
U.A., CIFC Worldwide Partner C.V., CMI Africa Holdings B.V. and CMI Global
Equity Holdings B.V. Internal Counsel Legal Opinion Regarding the 364-Day Credit
Agreement

 
Ladies and Gentlemen:


I am Counsel to CMI Global Equity Holdings C.V., Cummins International Holdings
Cooperatief U.A., CIFC Worldwide Partner C.V., CMI Africa Holdings B.V., and CMI
Global Equity Holdings B.V., each a company organized under the laws of the
jurisdiction of the Netherlands (the “Netherlands Original Subsidiary
Borrowers”), and give this opinion pursuant to Section 4.01(b) of the 364-Day
Credit Agreement (the “Credit Agreement”) dated as of the date hereof among
Cummins Inc., an Indiana corporation, the Netherlands Original Subsidiary
Borrowers, Cummins Ltd., Cummins Power Generation Ltd., Cummins Generator
Technologies Limited, Cummins EMEA Holdings Limited and Power Group
International (Overseas Holdings) Limited, each a company incorporated under the
laws of the jurisdiction of England and Wales, and Cummins Global Financing LP,
CMI UK Financing LP and CMI UK Finance LP, each a limited partnership organized
under the laws of the jurisdiction of England and Wales (the “UK Original
Subsidiary Borrowers”), the Eligible Subsidiaries referred to therein, the
Lenders and Agents party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Swingline Lender. The opinions expressed herein are as of the date hereof and
limited to the laws of the Netherlands. Except as otherwise indicated herein,
capitalized definitional terms in this opinion have the meanings set forth in
the Credit Agreement.


I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of the Netherlands Original Subsidiary Borrowers, and
nothing has come to my attention leading me to question the accuracy of such
information.
B-3B-1

--------------------------------------------------------------------------------



 
I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrowers and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner, counsel to Cummins Inc., in each case
separately provided to you, and I express no opinion with respect to those
matters (and I have, with your permission, relied in this opinion on such
opinions of Foley & Lardner LLP and Sharon R. Barner as to such matters without
independent verification of the substance of such opinions).


Upon the basis of the foregoing, I am of the opinion:


1.            THAT each Netherlands Original Subsidiary Borrower:



(a)
is a company duly organized, validly existing and in good standing under the
laws of the jurisdiction of the Netherlands: and

(b)
is a Wholly-Owned Consolidated Subsidiary;



2.            THAT each Netherlands Original Subsidiary Borrower has the
corporate power to execute and perform the Credit Agreement;


3.            THAT each Netherlands Original Subsidiary Borrower has duly
executed and delivered the Credit Agreement;


4.            THAT by virtue of board resolutions passed by the directors of
each of the Netherlands Original Subsidiary Borrowers:



(a)
execution by, and delivery of and performance of, its obligations under the
Credit Agreement has been duly approved;

(b)
the Credit Agreement shall be construed in accordance with and governed by the
law of the State of New York, USA; and

(c)
Cummins Inc. has been validly appointed by each of the Netherlands Original
Subsidiary Borrowers for the service and/or enforcement of judgment in respect
of the Credit Agreement;



5.            THAT execution and delivery of and performance of each of the
Netherlands Original Subsidiary Borrowers’ obligations under the Credit
Agreement would not materially violate any law, statute, regulation or
constitutive documents  of such Netherlands Original Subsidiary Borrower
(including its Articles of Association);
B-3B-2

--------------------------------------------------------------------------------




6.            THAT execution and delivery of and performance of each of the
Netherlands Original Subsidiary Borrowers’ obligations under the Credit
Agreement would not constitute a material breach of a material contract
currently binding upon the Netherlands Original Subsidiary Borrowers;


7.            AND THAT no requirement exists for the Credit Agreement to be
registered with, nor sanction or consent obtained from, any regulatory body.


*            *            *


The foregoing opinions are subject to the following additional assumptions and
qualifications:


A.            With respect to my opinions in paragraphs 5 and 7, I express no
opinion as to compliance by each of the Netherlands Original Subsidiary
Borrowers with laws, statutes, and regulations generally applicable to the
conduct of its business or as to consents, approvals, or other actions by
regulatory authorities generally required for the conduct of its business.


B.            With respect to my opinion in paragraph 6, I express no opinion as
to compliance by the Netherlands Original Subsidiary Borrowers with any
financial covenants or ratios or similar provisions requiring financial
calculations, or any restriction or limitation expressed as an amount or
percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which any of the Netherlands Original Subsidiary Borrowers is
party or by which its properties may be bound.


C.            I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Netherlands Original Subsidiary Borrowers to the
extent set forth herein) with any laws or regulations applicable to it or (ii)
the legal or regulatory status or the nature of the business of any party (other
than the Netherlands Original Subsidiary Borrowers to the extent expressly set
forth herein).


D.            I express no opinion herein as to: (i) securities laws or
regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor or other
employee benefit laws or regulations; (v) tax, environmental, racketeering, or
health and safety laws or regulations; or (vi) local laws, regulations, or
ordinances.


E.            I express no opinion as to the Netherlands Original Subsidiary
Borrowers’ acknowledgment and consent to, and agreement to be bound by, the
application of Write-Down and Conversion Powers by an EEA Resolution Authority
or the effects of any Bail-in Action with respect to an EEA Financial
Institution.

B-3B-3

--------------------------------------------------------------------------------



 


This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.


[Remainder of page intentionally left blank]
B-3B-4

--------------------------------------------------------------------------------



 




This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.




Yours faithfully,






Joseph Rigler


B-3B-5

--------------------------------------------------------------------------------



 
EXHIBIT C
 
[FORM OF OPINION OF COUNSEL FOR AN ELIGIBLE SUBSIDIARY]
 


To the Lenders and the Administrative Agent
Referred to Below
c/o            JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Newark, Delaware 19713
USA


Dear Sirs:
 
I am counsel to [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation]
corporation (the “Borrower”) and give this opinion pursuant to Section 4.03 of
the 364-Day Credit Agreement (the “Credit Agreement”) dated as of September 5,
2017 among Cummins Inc., the other Borrowers and the Lenders and Agents party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and as Swingline
Lender.  Terms defined in the Credit Agreement are used herein as therein
defined. The opinions expressed herein are as of the date hereof and limited to
the laws of [applicable jurisdiction].
 
I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of [Eligible Subsidiary], and nothing has come to my
attention leading me to question the accuracy of such information.
 
Upon the basis of the foregoing, I am of the opinion that:5
 
1.            The [Eligible Subsidiary] (a) is a [form of entity] duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) is a Wholly-Owned Consolidated
Subsidiary.
 
2.            The Transactions and the execution and delivery by [Eligible
Subsidiary] of its Election to Participate and the performance by [Eligible
Subsidiary] of the Credit Agreement, (a) have been duly authorized by all
requisite [corporate] (including any requisite [stockholder] action) and (b)
will not (i) materially violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or bylaws of [Eligible Subsidiary], (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which the
[Eligible Subsidiary] is a party or by which it or any of its property is or may
be bound, (iv) be in material conflict with, result in a material breach of or
constitute (alone or with notice or lapse of time or both) a material default
under any such indenture, agreement or other instrument or (v) result in the
creation or imposition of any Lien upon any property or assets of [Eligible
Subsidiary] (other than under any Loan Document).
 



--------------------------------------------------------------------------------

5 Opinions subject to customary assumptions and qualifications.
 
C-1

--------------------------------------------------------------------------------



 


 
3.            No action, consent or approval of, registration or filing with or
other action by any Governmental Authority, including, without limitation, the
Securities and Exchange Commission (other than routine disclosure or
informational filing), except such as will have been made or obtained on or
before the date hereof and will be in full force and effect, is or will be
required in connection with the execution, delivery and performance by [Eligible
Subsidiary] of the Loan Documents to which it is a party or the contemplated
borrowings thereunder.
 
4.            [Eligible Subsidiary] is not (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended or (b) subject to any other applicable regulatory scheme which
restricts its ability to incur the indebtedness to be incurred under the Loan
Documents.
 
5.            [Eligible Subsidiary’s] Election to Participate, and the Credit
Agreement constitutes a legal, valid and binding obligation of such [Eligible
Subsidiary] enforceable against such [Eligible Subsidiary] in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
 
6.            To the best of my knowledge after due inquiry, except as disclosed
in such Election to Participate, no stamp duty, registration tax or similar
documentary tax or charge is required to be paid in [applicable jurisdiction] in
respect of the execution and delivery and/or enforcement by legal proceedings of
[Eligible Subsidiary’s] Election to Participate and/or the performance by
[Eligible Subsidiary] of its obligations under the Loan Documents.


 
Very truly yours,
C-2

--------------------------------------------------------------------------------



 
EXHIBIT D
 
[FORM OF] ELECTION TO PARTICIPATE
 
 
________________, 201_
 
JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit
Agreement referred to below


Dear Sirs:


Reference is made to the 364-Day Credit Agreement dated as of September 5, 2017
among Cummins Inc., the other Borrowers and the Lenders and Agents described
therein and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended from time to time, the “Credit Agreement”).  Terms not defined herein
which are defined in the Credit Agreement have for purposes hereof the meanings
provided therein.
 
The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation
or Formation] [form of entity], hereby elects to be an Eligible Subsidiary for
purposes of the Credit Agreement, effective from the date hereof until an
Election to Terminate shall have been delivered on behalf of the undersigned in
accordance with the Credit Agreement.  The undersigned confirms that the
representations and warranties set forth in Article 10 of the Credit Agreement
are true and correct as to the undersigned as of the date hereof, and the
undersigned agrees to perform all the obligations of an Eligible Subsidiary
under, and to be bound in all respects by the terms of, the Credit Agreement,
including without limitation Section 12.09 thereof, as if the undersigned were a
signatory party thereto.
 
[Tax disclosure pursuant to Section 10.04]
 
The address to which all notices to the undersigned under the Credit Agreement
should be directed is:
 
[Address]
 
D-1

--------------------------------------------------------------------------------



 
This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.
 

 
Very truly yours,
 
[NAME OF ELIGIBLE SUBSIDIARY]
     
By:
     
Name:
     
Title:
 



 
The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.


 

 
CUMMINS INC.
     
By:
     
Name:
     
Title:
 



 
Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.


 

 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
       
By:
     
Name:
     
Title:
 



D-2

--------------------------------------------------------------------------------



 
EXHIBIT E


[FORM OF] ELECTION TO TERMINATE
 
 
________________, 201_
 
JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit
Agreement referred to below
 
Dear Sirs:
 
Reference is made to the 364-Day Credit Agreement dated as of September 5, 2017
among Cummins Inc., the other Borrowers and the Lenders and Agents described
therein and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended from time to time, the “Credit Agreement”).  Terms not defined herein
which are defined in the Credit Agreement have for purposes hereof the meanings
provided therein.
 
The undersigned, [Name of Eligible Subsidiary/Original Subsidiary Borrower], a
[Jurisdiction of Incorporation or Formation] [form of entity], hereby elects to
terminate its status as an [Eligible Subsidiary][Original Subsidiary Borrower]
for purposes of the Credit Agreement, effective as of the date hereof.  The
undersigned represents and warrants that all principal and interest on all Loans
made to the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or before the date
hereof.  Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned heretofore incurred under the Credit
Agreement.
 
This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.
 

 
Very truly yours,
     
[NAME OF ELIGIBLE SUBSIDIARY/ORIGINAL SUBSIDIARY BORROWER]
       
By:
     
Name:
     
Title:
 



 
E-1

--------------------------------------------------------------------------------



 


 
The undersigned confirms that the status of [Name of Eligible
Subsidiary/Original Subsidiary Borrower] as an [Eligible Subsidiary][Original
Subsidiary Borrower] for purposes of the Credit Agreement described above is
terminated as of the date hereof.
 

 
CUMMINS INC.
     
By:
     
Name:
     
Title:
 



 
Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.
 

 
JPMORGAN CHASE BANK, N.A., as
                   Administrative Agent
     
By:
     
Name:
     
Title:
 



E-2

--------------------------------------------------------------------------------



 
EXHIBIT F
 
[FORM OF] COMPLIANCE CERTIFICATE
 
[Letterhead of Cummins Inc.]
 

Agreement:
364-Day Credit Agreement

 

Date of Agreement:
September 5, 2017

 

Description:
364-Day Multicurrency Revolving Facility

 

Relevant Section:
Section 5.04(c) of the Credit Agreement requires a Financial Officer’s
certificate to be delivered with quarterly and annualfinancial statements

 

Date of financial statements:
[____________]

 

Date of Certification:
[____________]

 
Certification:
 
I [______________], the [_________________________] of Cummins Inc., certify
that no Default as defined in the Credit Agreement has occurred [other than
those set forth in Schedule [___] hereto, as to which the corrective actions set
forth in such Schedule are being or are proposed to be taken].
 
I further certify the following statement of position relative to Section 7.01,
as more fully set forth on Annex 1 hereto:
 

1.
The ratio as of the last day of the most recently ended fiscal quarter of the
sum of Total Debt plus Securitization Financing to Consolidated EBITDA for the
four fiscal quarters ended on such date was [_______] to 1.0.

 
Information required to be delivered pursuant to Section 5.04(a), (b) and (d)
has been posted to the Company’s website at www.cummins.com and at the Edgar
Database at www.sec.gov.
 
By:            ____________________________
Name:
Title:
F-1

--------------------------------------------------------------------------------



 
ANNEX 1
 
Credit Agreement
Dated as of September 5, 2017




1.      Leverage Ratio (Section 7.01)
 
TOTAL DEBT (1)
= $
   
SECURITIZATION FINANCING (2)
= $
   
Consolidated Net Income
$
plus consolidated interest expense
+ $
plus consolidated income tax expense
+ $
plus all amounts attributable to depreciation and amortization
+ $
plus any unusual and/or non-recurring losses, costs, expenses and charges and
any non-cash losses, costs, expenses and charges
+ $
plus loss of any joint venture accounted for on the equity method (except to the
extent the Company or a Subsidiary actually made an investment in such joint
venture to offset such loss)
+ $
plus Consolidated EBITDA Addbacks6 in an aggregate amount not to exceed
$300,000,000 during any period of four fiscal quarters
+ $
minus any unusual and non-recurring gains
-  $
minus income from joint ventures, except to the extent dividends or
distributions were actually paid by such joint venture
-  $
CONSOLIDATED EBITDA for the four fiscal quarters ended on such date (3) 7
= $

 



--------------------------------------------------------------------------------

6 “Consolidated EBITDA Addbacks” means (a) fees, costs, expenses, reserves and
charges relating to restructurings, including business organization expenses,
costs related to the closure and/or consolidation of facilities, retention
charges and recruiting, relocation, severance and signing bonuses and expenses,
(b) fees, costs, expenses and charges for such period in connection with (i) any
issuance or incurrence of indebtedness or equity, (ii) any acquisition or
investment and (iii) any divestiture and (c) losses, costs and expenses arising
from or in connection with discontinued operations or casualty events.
7 For the purposes of calculating Consolidated EBITDA, if the applicable Person
or any of its subsidiaries shall have consummated a Specified Transaction (as
defined below), Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such Specified Transaction occurred on the
first day of the period.  For purposes hereof, “Specified Transaction” means any
transaction or series of related transactions resulting in (a) the acquisition
or disposition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (b) the acquisition or disposition of in
excess of 50% of the Equity Interests of any Person or (c) a merger or
consolidation or any other combination with another Person (other than the
Company or any of its Subsidiaries).
F-2

--------------------------------------------------------------------------------



 
 

   
LEVERAGE RATIO   (((1)+(2))/(3))
 
REQUIRED RATIO
≤ 3.50 to 1.0


F-3

--------------------------------------------------------------------------------



 
 
EXHIBIT G


[FORM OF COMMITMENT INCREASE SUPPLEMENT]
 
COMMITMENT INCREASE SUPPLEMENT
 
COMMITMENT INCREASE SUPPLEMENT, dated _________________ (this “Supplement”), to
the 364-Day Credit Agreement dated as of September 5, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cummins Inc. (the “Borrower”), the Subsidiary Borrowers referred to under
the Credit Agreement, the lenders from time to time party thereto (the
“Lenders”), JP Morgan Chase Bank, N.A., Bank of America, N.A., ING Bank N.V.,
Dublin Branch, Citibank, N.A. and HSBC Bank USA, N.A., as Swingline Lenders, and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 2.25(a) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting any Lender to increase the amount of its Commitment;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such Section
2.25(a); and
 
WHEREAS, pursuant to Section 2.25(a) of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
 
NOW THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.            The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $________, thereby making the aggregate amount
of its total Commitment equal to $_______________.
 
2.            The Borrower hereby represents and warrants that the conditions
set forth in Section 4.02 of the Credit Agreement are satisfied (with all
references in such paragraphs to a Borrowing deemed to be references to this
commitment increase) on and as of the date hereof.
 
3.            Capitalized definitional terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.
 
4.            The undersigned Increasing Lender may not assign any of its rights
and obligations under this Supplement except in accordance with the provisions
of Section 12.04 of the Credit Agreement.
 
G-1

--------------------------------------------------------------------------------



 


 
5.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
6.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 


 
[remainder of this page intentionally left blank]
 
G-2

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF INCREASING LENDER],
as “Increasing Lender”




By: ________________________________
Name:
Title:


 
Accepted and agreed to as of the date first written above:
 
CUMMINS INC.
 
By:____________________________
Name:
Title:
 




 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:____________________________
Name:
Title:
 




G-3

--------------------------------------------------------------------------------



 
EXHIBIT H
 
[FORM OF NEW LENDER SUPPLEMENT]
 
NEW LENDER SUPPLEMENT
 


NEW LENDER SUPPLEMENT, dated _________________ (this “Supplement”), to the
364-Day Credit Agreement dated as of September 5, 2017 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Cummins
Inc. (the “Borrower”), the Subsidiary Borrowers referred to under the Credit
Agreement, the lenders from time to time party thereto (the “Lenders”), JP
Morgan Chase Bank, N.A., Bank of America, N.A., ING Bank N.V., Dublin Branch,
Citibank, N.A., and HSBC Bank USA, N.A., as Swingline Lenders, and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Credit Agreement provides in Section 2.25(c) thereof that any bank,
financial institution or other entity may make Commitments under the Credit
Agreement subject to the approval of the Borrower, each Swingline Lender and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and
 
WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.            The undersigned New Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment of $________________.
 
2.            The undersigned New Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered or made available pursuant to Section 5.04
thereof, as applicable, and has reviewed such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and any other Loan Document to which it is a party and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement or any other Loan Document are required to be performed by
it as a Lender.
 
H-1

--------------------------------------------------------------------------------



 


 
3.            The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
 
[ADDRESS]8


4.            The Borrower hereby represents and warrants that the conditions
set forth in Section 4.02 of the Credit Agreement are satisfied (with all
references in such paragraphs to a Borrowing deemed to be references to this
Commitment) on and as of the date hereof.
 
5.            Capitalized definitional terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.
 
6.            The undersigned New Lender may not assign any of its rights and
obligations under this Supplement except in accordance with the provisions of
Section 12.04 of the Credit Agreement.
 
7.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
8.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 


 
[remainder of this page intentionally left blank]
 



--------------------------------------------------------------------------------

8 New Lender to provide address.
 
H-2

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 


[INSERT NAME OF NEW LENDER],
as “New Lender”




By:_______________________________
      Name:
Title:




 
Accepted and agreed to as of the date first written above:
 
CUMMINS INC.
 
By:____________________________
Name:
Title:
 




 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
By:____________________________
Name:
Title:
 


H-3